

Exhibit 10.1


[***] = Portions of this exhibit have been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment requested under 17
C.F.R. Section 240.24b-2.

LICENSE AND COLLABORATION AGREEMENT


THIS LICENSE AND COLLABORATION AGREEMENT (this “Agreement”) is entered into as
of July 9, 2018 (the “Effective Date”), by and between BENITEC BIOPHARMA
LIMITED, a company organized under the laws of Australia and having an address
of Suite 1201, 99 Mount Street, North Sydney, NSW Australia (“Benitec”), and
AXOVANT SCIENCES GMBH, a company organized under the laws of Switzerland and
having an address of Viaduktstrasse 8, 4051 Basel, Switzerland (“Axovant”).
Benitec and Axovant may be referred to herein individually as a “Party” or
collectively as the “Parties”.


RECITALS


WHEREAS, Benitec is a clinical-stage biopharmaceutical company that has
identified and developed certain products and technologies related to gene
therapy, including relating to DNA- directed RNA interference (“ddRNAi”), and
owns or controls certain patents, know-how and data relating to such products
and technologies;


WHEREAS, Benitec has researched and preclinically developed a modified AAV9
ddRNAi product known as BB-301 for the potential treatment of oculopharyngeal
muscular dystrophy (“OPMD”);


WHEREAS, Axovant desires to obtain from Benitec, and Benitec desires to grant to
Axovant, an exclusive worldwide license to develop, manufacture and
commercialize products containing or based on BB-301, all subject to the terms
and conditions of this Agreement; and


WHEREAS, the Parties wish to collaborate on the discovery, research and
development of other products directed to genetically driven neurological
diseases using Benitec’s technology, all subject to the terms and conditions of
this Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Benitec and Axovant
hereby agree as follows:


ARTICLE I
DEFINITIONS


[***]


“Accounting Standards” shall mean internationally recognized accounting
principles (including IFRS, US GAAP, and the like), in each case, as generally
and consistently applied by the applicable Selling Entity.


“Acquiree” has the meaning set forth in Section 14.2(b) (Assignment).


[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
1



--------------------------------------------------------------------------------






“Acquisition” has the meaning set forth in Section 14.2(b) (Assignment).


“Additional VAT Amount” has the meaning set forth in Section 8.10(d) (VAT).


“Affiliate” means, with respect to a Party or a Third Party, any entity that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Party or Third Party, as
applicable, but for only so long as such control exists. As used in this
definition of “Affiliate”, “control” means (a) to possess, directly or
indirectly, the power to direct the management or policies of an entity, whether
through ownership of voting securities, by contract relating to voting rights or
corporate governance, or otherwise; or (b) direct or indirect beneficial
ownership of more than [***] (or such lesser percentage which is the maximum
allowed to be owned by a foreign corporation in a particular jurisdiction) of
the voting share capital or other equity interest in such entity.


“Allowable Expenses” shall have the meaning set forth in Exhibit B.


“Applicable Laws” means the applicable provisions of any and all national,
supranational, regional, state and local laws, treaties, statutes, rules,
regulations, administrative codes, guidance, ordinances, judgments, decrees,
directives, injunctions, orders, permits (including MAAs) of or from any court,
arbitrator, Regulatory Authority or Governmental Authority having jurisdiction
over or related to the subject item.


“Auditor” has the meaning set forth in Section 8.12 (Audit Dispute).


“Axovant-Developed Collaboration IP” means (a) Collaboration Inventions created,
discovered, conceived of or reduced to practice by Axovant independently of
Benitec and Benitec’s Affiliates, (b) Collaboration Patents covering only the
foregoing, and (c) Collaboration Know-How created or discovered by Axovant
independently of Benitec and Benitec’s Affiliates.


“Axovant Commercial Credit” has the meaning set forth in Section 8.4(c) (Excess
Costs).


“Axovant Fiscal Year” means the period from April 1 of a Calendar Year through
March 31 of the following Calendar Year, provided that Axovant may change the
time period for such Axovant Fiscal Year on [***] prior written notice to
Benitec and the Parties shall, in such instance, make such appropriate
adjustments to the reporting and other payment terms under this Agreement to
accommodate such change.


“Axovant Indemnitee” has the meaning set forth in Section 11.1 (Indemnification
by Benitec).


“Axovant Know-How” means all Know-How that Axovant or its Affiliates Control as
of the Effective Date or during the Term that is necessary or reasonably useful
for the Development, manufacture or Commercialization of Licensed Products in
the Field in the Territory, including Axovant’s interest in the Collaboration
Know-How.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
2



--------------------------------------------------------------------------------




“Axovant Patents” means all Patents that Axovant or its Affiliates Control as of
the Effective Date or during the Term that are necessary or reasonably useful
for the Development, manufacture or Commercialization of any Compound or
Licensed Product in the Field in the Territory, including Axovant’s interest in
the Collaboration Patents.


“Axovant Technology” means the Axovant Know-How and the Axovant Patents.


“Bankruptcy Code” has the meaning set forth in Section 2.7 (Provisions for
Insolvency).


“BB-301” or “BB-301 Compound” means (a) Benitec’s proprietary gene therapy
construct which utilizes as its primary mechanism of action a viral vector to
deliver and/or produce ddRNAi to silence expression of mutant PABPN1 and replace
with wildtype PABPN1, and any modification, variant, or derivative thereof, and
(b) any other compound, construct, composition or biological entity that is
Covered or disclosed by the following Patents: [***].


“BB-301 Development Plan” means, the detailed plan to be agreed in writing by
the Parties for the conduct of the BB-301 Retained Development Activities,
including the budget, allocation of resources, timelines and desired criteria
for BB-301 Products, as such plan may be modified by the Parties, as such plan
may be modified in accordance with Section 4.1(a) (BB-301 Development Plan).


“BB-301 Development Plan Costs” means Benitec FTE Costs and Out-of-Pocket Costs
incurred by Benitec in the conduct of BB-301 Retained Development Activities, in
each case to the extent incurred in accordance with this Agreement and the
BB-301 Development Plan (including budget).


“BB-301 Major Market” means individually, each of [***].


“BB-301 Product” means any product containing, comprising, consisting of or
incorporating BB-301, in any form, presentation, formulation or dosage form.


“BB-301 Retained Development Activities” means, with respect to the Development
of BB-301, those Development activities for which, as between the Parties,
Benitec shall retain operational oversight and responsibility, as set forth in
the BB-301 Development Plan. Unless otherwise agreed in writing by the Parties,
the BB-301 Retained Development Activities shall mean Development activities
related to (a) [***].


“BB-301-Royalty Term” means, with respect to a BB-301 Product, the period that
commences upon the First Commercial Sale of such BB-301 Product in the United
States and continues until the latest of (a) expiration of the last-to-expire
Valid Claim of the Benitec Patents that Cover the manufacture, use, or sale of
such BB-301 Product (or the Compound therein) in the United States; (b) ten (10)
years after the First Commercial Sale of such BB-301 Product in the United
States; and (c) expiration of Regulatory Exclusivity for such BB-301 Product in
the United States.


“BB-301 Transfer Plan” has the meaning set forth in Section 2.4 (Transfer of
Know-How and Materials for BB-301).




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
3



--------------------------------------------------------------------------------




“Benitec BB-301 Transfer Costs” has the meaning set forth in Section 2.4(d)
(Transfer of Know-How and Materials for BB-301).


“Benitec Collaboration Program Transfer Costs” has the meaning set forth in
Section 3.7(d) (Transfer of Know-How and Materials for Collaboration Programs).


“Benitec-Developed Collaboration IP” means (a) Collaboration Inventions created,
discovered, conceived of or reduced to practice by Benitec independently of
Axovant and Axovant’s Affiliates, (b) Collaboration Patents covering only the
foregoing, and (c) Collaboration Know-How created or discovered by Benitec
independently of Axovant and Axovant’s Affiliates.


“Benitec Fiscal Year” means the period from July 1 of a Calendar Year through
June 30 of the following Calendar Year.


“Benitec FTEs” means FTEs who are employees of Benitec or any of its Affiliates
directly engaged in performing activities under the BB-301 Development Plan or a
Research Plan or Know-How or technology transfer activities pursuant to this
Agreement.


“Benitec FTE Rate” means U.S. $[***] per Benitec FTE (which shall be prorated on
the basis of $[***] per year, when calculating amounts due for partial years).
The Benitec FTE Rate is “fully burdened” and will cover employee salaries and
such facilities and equipment and other materials and services, including
ordinary laboratory consumables, as they may use, such rates to be adjusted
biennially (with the first of such adjustments to be made as of [***] and every
other Calendar Year thereafter) with respect to the FTEs in a particular
location, by the applicable CPI adjustment.


“Benitec Indemnitee” has the meaning set forth in Section 11.2 (Indemnification
by Axovant).


“Benitec Know-How” means all Know-How that Benitec or its Affiliates Control as
of the Effective Date or during the Term that is necessary or reasonably useful
for the Development, manufacture or Commercialization of Compounds or Licensed
Products in the Field in the Territory.


“Benitec Minimum Profit-Based Royalties” has the meaning set forth in Section
8.4(a) (Profit Based Royalty Percentage).


“Benitec Notice” has the meaning set forth in Section 8.10(b) (Tax Cooperation).


“Benitec Patents” means all Patents in the Territory that Benitec or its
Affiliates Control as of the Effective Date or during the Term that are
necessary or reasonably useful for the Development, manufacture or
Commercialization of any Compound or Licensed Product in the Field in the
Territory. The Benitec Patents existing as of the Effective Date are listed on
Exhibit A.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
4



--------------------------------------------------------------------------------




“Benitec Platform Patents” means all Benitec Patents that claim any Benitec
Platform Technology [***]. The Benitec Platform Patents existing as of the
Effective Date are specifically identified in Exhibit E.


“Benitec Platform Technology” means any Know-How of Benitec or any of its
Affiliates relating to gene therapy, gene silencing and/or replacement, RNA
interference (including ddRNAi) and related technologies, in each case that is
of general utility and is not specific to any Collaboration Program, Scheduled
Target, Collaboration Target, Compound or Licensed Product.


“Benitec Product Patents” has the meaning set forth in Section 9.2(c)(i)
(Benitec Product Patents).


“Benitec Profit-Based Royalties” has the meaning set forth in Section 8.4(a)
(Profit- Based Royalties Percentage).


“Benitec Step-In Right” has the meaning set forth in Section 9.2(c)(iii)
(Benitec Product Patents).


“Benitec Technology” means the Benitec Know-How and the Benitec Patents.


“Benitec Technology Transfer Costs” has the meaning set forth in Section 6.2
(Manufacturing Technology Transfer).


“Business Day” means a day other than a Saturday, Sunday or a bank or other
public holiday in Basel, Switzerland; New York, New York; or Sydney, Australia.


“Calendar Year” means each respective period of twelve (12) consecutive months
ending on December 31.


“cGMP” means the then-current standards for good manufacturing practices, as
required by the FDA and defined in the applicable FDA rules and regulations, or
required by another applicable Regulatory Authority and as defined in such
Regulatory Authority’s rules and regulations, that apply to the manufacture of a
Compound or Licensed Product in the applicable jurisdiction, each as may be
amended from time to time, including, as applicable, United States regulations
set forth in Title 21 of the United States Code of Federal Regulations Parts 210
and 211 and the corresponding regulations of any other applicable Regulatory
Authority.


“Claims” means all Third Party demands, claims, actions, proceedings and
liability (whether criminal or civil, in contract, tort or otherwise) for
losses, damages, fees, costs (including reasonable attorneys’ fees), and other
expenses of any nature.


“CMC” means chemistry, manufacturing, and controls.


“CMO” means a Third Party contract manufacturing organization.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
5



--------------------------------------------------------------------------------




“Collaboration Compound” means, for a Collaboration Program, any compound
(including any peptide, protein or nucleic acid), construct, composition or
biological entity directed to the Collaboration Target identified for such
Collaboration Program and arising from the conduct of such Collaboration Program
which meets the criteria for further Development set forth in the applicable
Research Plan, and any modification, variant or derivative thereof.


“Collaboration Invention” means any Invention created, discovered, conceived of
or reduced to practice, during the Term, by or on behalf of either Party or both
Parties pursuant to a Research Plan or the BB-301 Development Plan.


“Collaboration IP” means Collaboration Patents and Collaboration Know-How.
“Collaboration Know-How” means any Know-How created or discovered, during the
Term, by or on behalf of either Party or both Parties pursuant to a Research
Plan or the BB-301 Development Plan.


“Collaboration Patent” means any Patent disclosing or Covering a Collaboration
Invention.


“Collaboration Product” means any product containing, comprising, consisting of
or incorporating a Collaboration Compound, in any form, presentation,
formulation or dosage form.


“Collaboration Program” means a program to be undertaken by the Parties pursuant
to ARTICLE III (Collaboration Programs) directed to the discovery and
Development of one or more gene therapy products directed against the
Collaboration Target for such Collaboration Program and utilizing ddRNAi, gene
replacement, silence and replace therapy, or other related technologies for the
treatment, prevention and diagnosis of a particular genetic neurological
disorder, disease or condition.


“Collaboration Program Transfer Plan” has the meaning set forth in Section
3.7(a) (Transfer of Know-How and Materials for Collaboration Programs).


“Collaboration Target” means, with respect to a Collaboration Program, the gene
target that is the subject of such Collaboration Program and to which
Collaboration Products arising from such Collaboration Program are directed.


“Combination Product” means any (a) Licensed Product comprising a Compound and
at least one other active compound or ingredient, either formulated together
(e.g., as a fixed dose combination, co-formulated or co-packaged combination or
other concomitant or sequential therapy or use thereof) or packaged together or
(b) Licensed Product sold together with a Delivery System (whether or not
co-packaged), and in each of case (a) and (b), sold for a single price.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
6



--------------------------------------------------------------------------------




“Commercialization” means the conduct of all activities undertaken before and
after Regulatory Approval necessary or helpful in order to promote, market, sell
and distribute (including importing, exporting, transporting, customs clearance,
warehousing, invoicing, handling and delivering Licensed Products to customers)
Licensed Products in the Territory, including: (a) sales force efforts,
detailing, advertising, medical education, planning, marketing, sales force
training, sales and distribution, pricing and price reporting; reimbursement by
public and private third party payers; and (b) scientific and medical affairs.
For clarity, Commercialization does not include any Development activities,
whether conducted before or after Regulatory Approval. “Commercialize”,
“Commercialized”, and “Commercializing” have correlative meanings.


“Commercially Reasonable Efforts” means, (a) with respect to a Party’s
obligations under this Agreement relating to the conduct of a Research Plan,
BB-301 Development Plan or other Development or Commercialization activities
relating to Compounds and Licensed Products, those efforts and resources that
are consistent with the exercise of customary scientific and business practices
that a company within the pharmaceutical or biopharmaceutical industry similarly
situated to such Party would expend for development, regulatory, manufacturing
and commercialization activities conducted with respect to products at a similar
stage of development or commercialization and having similar commercial
potential, taking into account all relevant factors, and (b) with respect to the
efforts to be expended by a Party with respect to any objective or activity
other than those described in clause (a), those reasonable, good faith efforts
to accomplish such objective or perform such activity as such Party would
normally use to accomplish a similar objective under similar circumstances. With
respect to clause (a), the Parties hereby agree that the level of effort may be
different for different markets and may change over time, reflecting changes in
the status of the aforementioned attributes and potential of the applicable
Compound(s) and Licensed Product(s).


“[***]” has the meaning set forth in [***].


“Compound” means any BB-301 Compound or Collaboration Compound.


“Confidential Information” of a Party means all Know-How, materials, and other
proprietary scientific, marketing, financial, or commercial information that is:
(a) disclosed by or on behalf of such Party or any of its Affiliates or
otherwise made available to the other Party or any of its Affiliates, whether
made available orally, in writing, or in electronic form; or (b) learned by the
other Party pursuant to this Agreement. The existence and terms of this
Agreement are the Confidential Information of both Parties. All information
disclosed by or on behalf of a Party under the Confidentiality Agreement shall
be deemed the Confidential Information of such Party under this Agreement.
Notwithstanding anything herein to the contrary, but subject to Section
13.3(a)(iii) (Effect of Termination), Benitec Know-How that is solely related to
a Compound or a Licensed Product will be Axovant’s Confidential Information.


“Confidentiality Agreement” means that certain Mutual Nondisclosure Agreement
between Benitec and Axovant Sciences, Inc., dated June 14, 2018.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
7



--------------------------------------------------------------------------------




“Control” or “Controlled” means, with respect to any Know-How, materials,
Patents or other intellectual property rights, the legal authority or right
(whether by ownership, license or otherwise but without taking into account any
rights granted by one Party to the other Party pursuant to this Agreement) of a
Party to grant access, a license or a sublicense of or under such Know-How,
materials, Patents or other intellectual property rights to the other Party, or
to otherwise disclose proprietary or trade secret information to such other
Party, without breaching the terms of any agreement with a Third Party, or
misappropriating the proprietary or trade secret information of a Third Party.


“Cover” means, with respect to a product and a claim of a Patent, that such
claim would be infringed, absent a license, by the manufacture, use, offer for
sale, sale or importation of such product (with claims of patent applications to
be treated as if issued as then pending). “Covered” and “Covering” have
correlative meanings.


“CPI” means (a) with respect to FTEs in the United States the Consumer Price
Index – All Urban Consumers, 1982-84=100, by the United States Department of
Labor, Bureau of Statistics (or its successor equivalent index) or (b) an
equivalent index in a foreign country applicable to FTEs in such country,
accounting if possible for the area in such country where the personnel are
located.


“[***]” means the [***].


“Data” means any and all scientific, technical and test data pertaining to the
Compounds or Licensed Products, including research data, pharmacology data, CMC
data (including analytical and quality control data and stability data),
pre-clinical and non-clinical data, clinical data or submissions made in
association with an IND or MAA with respect to any Compound or Licensed Product,
in each case that is Controlled by a Party or its Affiliates.


“ddRNAi” has the meaning set forth in the Recitals.


“Delivery System” means any delivery system comprising equipment,
instrumentation, one (1) or more devices, or other components designed to assist
in the administration of a Licensed Product.


“Develop” means all actions directed to obtaining, maintaining or expanding
Regulatory Approval(s) for a Compound or Licensed Product, including to
research, develop (including clinical, non-clinical and CMC development),
analyze, test and conduct preclinical, clinical and all other regulatory trials
for a Compound or a Licensed Product, including all post-approval clinical
trials, as well as all related regulatory activities and any and all activities
pertaining to new indications, pharmacokinetic studies and all related
activities including work on new formulations, new methods of treatment and CMC
activities including new manufacturing methods. “Developing” and “Development”
have correlative meanings.


“Disclosing Party” has the meaning set forth in Section 12.1(a) (Duty of
Confidence).


“Dollar” means United States dollars and “$” shall be interpreted accordingly.


“EMA” means the European Medicines Agency or any successor agency thereto.


[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
8



--------------------------------------------------------------------------------






“Excluded Claim” has the meaning set forth in Section 14.9(g) (Dispute
Resolution).


“Existing Agreements” has the meaning set forth in Section 10.4(l) (Additional
Benitec Representations, Warranties and Covenants).


“FDA” means the U.S. Food and Drug Administration or any successor agency
thereto.


“Field” means the treatment, prevention and diagnosis of any and all human
diseases, disorders and conditions.


“First Commercial Sale” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the first sale by or on behalf of a Selling Entity to
a Third Party for end use or consumption of a Licensed Product in a given
country in the Territory after Regulatory Approval has been granted with respect
to such Licensed Product in such country.


“Fiscal Quarter” means each of the following three (3)-month periods during each
Fiscal Year: April 1 through June 30; July 1 through September 30; October 1
through December 31; and January 1 through March 31; provided that the first
Fiscal Quarter shall commence on the Effective Date and end on September 30,
2018.


“Fiscal Year” means an Axovant Fiscal Year or Benitec Fiscal Year, as
applicable.


“FTE” means a full-time employee equivalent, consisting of [***] person hours of
effort per year, from one individual (or aggregated for more than one
individual).


“Generic Competition” means, on a Licensed Product-by-Licensed Product and
country- by-country basis, that, in a given Fiscal Quarter, one or more Third
Parties is selling a Generic Product to such Licensed Product in such country
where the unit sales of all Generic Products for such Licensed Product in such
country in such Fiscal Quarter equal or exceed [***] of the sum of unit sales of
such Licensed Product and all such Generic Products in such country in such
Fiscal Quarter.


“Generic Product” means, with respect to a particular Licensed Product that
holds a Regulatory Approval, any biological drug product sold by a Third Party
(which may be called, for example, a “biogeneric,” “follow-on biologic,”
“follow-on biological product,” “follow-on protein product,” “interchangeable
product,” “similar biological medicinal product,” or “biosimilar product”)
approved by way of an abbreviated regulatory mechanism by the Regulatory
Authority in the Territory, but limited, in each case, to a biological product
that (a) has not been licensed by Axovant or its Affiliates to such Third Party
in the Territory, and (b) in the Territory, has received an equivalency
determination by the applicable Regulatory Authority that the product is
interchangeable with the Licensed Product with a Regulatory Approval, such that
the product may be substituted for the Licensed Product without the intervention
of the health care provider who prescribed such Licensed Product under
Applicable Law.


“GLP” means the then-current standards for good laboratory practice, as required
by the FDA and defined in 21 C.F.R. Part 58 or the successor thereto.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
9



--------------------------------------------------------------------------------




“GLP Toxicity Study(ies)” means a toxicology study commenced using GLP grade
Collaboration Product in an animal model to determine toxicology of said
Collaboration Product, as defined in the relevant Research Plan for such
Collaboration Product.


“Governmental Authority” means any national, international, federal, state,
provincial or local government, or political subdivision thereof, or any
multinational organization or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof, or any governmental arbitrator or
arbitral body).


“[***]” means that certain [***].


“IND” means an application submitted to a Regulatory Authority in any country to
initiate human clinical investigations or trials with respect to a product or
therapy, including an investigational new drug application or any successor
application or procedure filed with the FDA, or any foreign equivalent thereof,
and all supplements and amendments that may be filed with respect to the
foregoing.


“Indemnified Party” has the meaning set forth in Section 11.3 (Indemnification
Procedure).


“Indemnifying Party” has the meaning set forth in Section 11.3 (Indemnification
Procedure).


“Initial Selection Period” has the meaning set forth in Section 2.6
(Exclusivity).


“Initiation” means, with respect to a clinical trial, the first dosing of the
first subject in such clinical trial.


“Insolvency Event” has the meaning set forth in Section 13.2(c) (Termination for
Bankruptcy).


“Invention” means any process, method, composition of matter, article of
manufacture, discovery or finding, patentable or otherwise, that is made,
generated, conceived or otherwise invented as a result of a Party exercising its
rights or carrying out its obligations under this Agreement, whether directly or
via its Affiliates, agents or independent contractors, including all rights,
title and interest in and to the intellectual property rights therein.


“JAMS Rules” has the meaning set forth in Section 14.9(b) (Dispute Resolution).


“Jointly-Developed Collaboration IP” means all Collaboration Inventions,
Collaboration Patents and Collaboration Know-How that are developed jointly by
the Parties (or their Affiliate(s)) (i.e., that are neither Axovant-Developed
Collaboration IP nor Benitec-Developed Collaboration IP).


“JRC” has the meaning set forth in Section 4.6 (Joint Research Committee).




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
10



--------------------------------------------------------------------------------




“Know-How” means any information, discoveries, compounds, compositions,
formulations, formulas, inventions, dosage regimens, practices, procedures,
processes, methods, knowledge, know-how, trade secrets, techniques, designs,
drawings, correspondence, computer programs, documents, apparatus, results,
strategies, regulatory documentation, information and submissions pertaining to,
or made in association with, filings with any Governmental Authority or patent
office, Data, assays, chemical formulations, specifications, material, product
and other samples, physical, chemical and biological materials and compounds,
and the like, in written, electronic, oral or other tangible or intangible form,
now known or hereafter developed, whether or not patentable or copyrightable,
but in all cases excluding any Patents.


“Knowledge” means, when used in connection with Benitec or Axovant, with respect
to any matter in question, the actual knowledge of, in the case of Benitec, [
***], and in the case of Axovant, [***], in each case, following reasonable
inquiry as to such matter.


“Licensed Product” means (a) any BB-301 Product and (b) any Collaboration
Product.


“[***]” means [***].


“MAA” means an application to the appropriate Regulatory Authority for approval
to market for commercial sale a Licensed Product (but excluding Pricing
Approval) in a country, including (a) a new drug application submitted to the
FDA pursuant to Section 505(b) of the Federal Food, Drug and Cosmetic Act, 21
U.S.C. § 355(b) (an “NDA”); (b) a biologics license application submitted to the
FDA pursuant to the Public Health Service Act, 42 U.S.C. § 262 (a “BLA”), or (c)
an application for authorization to market and/or sell a drug product submitted
to a Regulatory Authority in a country other than the U.S., in each case ((a),
(b) or (c)), including all amendments and supplements thereto.


“Major Market” means each of [***].


“Marks” has the meaning set forth in Section 9.9 (Trademarks).


“Net Losses” means, [***].


“Net Profits” means, [***].


“Net Sales” means: [***].


[***]:


(i)
[***];



(ii)
[***]; and



(iii)
[***].



(iv)
[***].



“OPMD” has the meaning set forth in the Recitals.


[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
11



--------------------------------------------------------------------------------






“Other Party” has the meaning set forth in Section 12.9 (Reporting of Financial
Information).


“Out-of-Pocket Costs” means [***].


“PABPN1” means poly(A) binding protein nuclear 1 (HGNC ID:8565 / Entrez
Gene:8106).


“Patents” means (a) all patents, certificates of invention, applications for
certificates of invention, priority patent filings and patent applications, and
(b) any renewals, divisions, continuations (in whole or in part), or requests
for continued examination of any of such patents, certificates of invention and
patent applications, any and all patents or certificates of invention issuing
thereon, and any and all reissuances, reexaminations, extensions, divisions,
renewals, substitutions, confirmations, registrations, revalidations, revisions,
and additions of or to any of the foregoing.


“Phase 2 Clinical Trial” means a human clinical trial that would satisfy the
requirements for a Phase 2 study as defined in 21 CFR § 312.21(b) (or any
amended or successor regulations) or any equivalent regulations in other
countries in the Territory, regardless of where such clinical trial is
conducted.


“Phase 3 Clinical Trial” means a human clinical trial that would satisfy the
requirements for a Phase 3 study, as defined by the applicable Regulatory
Authority responsible for granting the IND for such study in the applicable
country, including, with respect to the United States and the FDA, as defined in
21 CFR § 312.21(c) (or any amended or successor regulations).


“Phase 4 Clinical Trial” means a human clinical trial of a product conducted
after Regulatory Approval of such product has been obtained from an appropriate
Regulatory Authority in the country in which such trial is to be conducted
(including post-approval studies), which trial (a) is not conducted due to a
request or requirement of a Regulatory Authority (a “Voluntary Phase 4 Clinical
Trial”), or (b) is conducted due to a request or requirement of a Regulatory
Authority, and, in each case ((a) and (b)), is not a Phase 1 Clinical Trial,
Phase 2 Clinical Trial or Phase 3 Clinical Trial. A Phase 4 Clinical Trial may
include epidemiological studies, modeling and pharmacoeconomic studies,
“post-marketing surveillance trials” and investigator-sponsored clinical trials,
but excludes clinical trials conducted for the purposes of label expansion or
initial Regulatory Approval.


“PMDA” means Japan’s Pharmaceuticals and Medical Devices Agency or any successor
entity thereto.


“Pricing Approval” means an approval, agreement, determination or decision by a
Governmental Authority establishing prices for a Licensed Product in a country,
but only with respect to a country where such approval, agreement, determination
or decision is reasonably necessary to make commercial sales of such Licensed
Product.


“Product Infringement” has the meaning set forth in Section 9.4(a) (Notice).




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
12



--------------------------------------------------------------------------------




“Profit-Based Royalties” has the meaning set forth in Section 8.4 (Profit-Based
Royalties for BB-301 Products).


“Profit-Based Royalties Percentage” has the meaning set forth in Section 8.4
(Profit- Based Royalties for BB-301 Products).


“Prosecution and Maintenance” has the meaning set forth in Section 9.2 (Patent
Prosecution and Maintenance) and “Prosecute and Maintain” shall have its
correlative meaning.


“Public Official or Entity” means any: (a) officer or employee of a Governmental
Authority or of a public international organization, or any person acting in an
official capacity for or on behalf of such person; (b) officer, employee or
person acting in an official capacity on behalf of a political party; (c)
candidate for political office; (d) officer or employee of a government- owned
or government-controlled entity or company, including public stock companies in
which the majority shareholders are government-owned or government-controlled
entities or companies, regardless of the officer’s or employee’s rank or title;
(e) uncompensated honorary officials who have influence in the award of
business; (f) members of royal families; (g) any entity hired to review or
accept bids for a Governmental Authority; (h) officials, whether elected,
appointed or under a contract, permanent or temporary, who hold a legislative,
administrative, or judicial position of any kind in a country or territory; (i)
person who performs public functions in any branch of the national, local, or
municipal governments of a country or territory or who exercises a public
function for any public agency or public enterprise of such country or
territory; (j) executive, officer, agent or employee acting in a business (even
if privately owned) providing a service to the general public; or (k) immediate
family members of any of the persons listed above. An immediate family member is
a parent, spouse, significant other, child, or sibling.


“Received Amounts” means [***].


“Receiving Party” has the meaning set forth in Section 12.1(a) (Duty of
Confidence).


“Regulatory Approval” means all approvals, including Pricing Approvals and MAAs,
that are necessary for commencing any commercial sale of a Licensed Product in a
given country.


“Regulatory Authority” means any applicable Governmental Authority responsible
for granting Regulatory Approvals for Licensed Products, including the FDA, the
EMA, the PMDA, and any corresponding regulatory authorities.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
13



--------------------------------------------------------------------------------




“Regulatory Documentation” means all applications, filings, submissions,
approvals, licenses, registrations, permits, notifications and authorizations
(or waivers), all correspondence submitted to or received from Regulatory
Authorities (including minutes and official contact reports relating to any
communications with any Regulatory Authority), all reports and documentation in
connection with studies and tests (including study reports and study protocols,
and copies of all interim study analysis), and all Data contained in any of the
foregoing, with respect to the testing, Development, manufacture or
Commercialization of any Licensed Product, including any IND, NDA, MAA,
Regulatory Approval, manufacturing data and drug master files.


“Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Authority with respect to a
pharmaceutical product other than Patents, including orphan drug exclusivity,
market exclusivity, data exclusivity, or pediatric exclusivity.


“Remedial Action” has the meaning set forth in Section 5.4 (Remedial Actions).


“Reporting Party” has the meaning set forth in Section 12.9 (Reporting of
Financial Information).


“Research Plan” means, for each Collaboration Program, the detailed plan agreed
in writing by the Parties for the conduct of such Collaboration Program,
including the indication(s) of interest, budget, allocation of resources,
timelines and desired criteria for Collaboration Compounds arising from such
Collaboration Program covering the activities to be performed from Collaboration
Target nomination through the Initiation of GLP Toxicity Studies, as such plan
may be modified in accordance with Section 3.2 (Research Plans). The Parties do
not intend that any Research Plan will cover IND-enabling studies, unless
otherwise agreed in writing by the Parties.


“Research Plan Costs” means Benitec FTE Costs and Out-of-Pocket Costs incurred
by Benitec in the conduct of Development activities in accordance with the
Research Plan, in each case to the extent incurred in accordance with this
Agreement and the applicable Research Plan (including budget).


“[***]” means, collectively [***].


“Royalty Term” has the meaning set forth in Section 8.5(b) (Royalty Term).


“Sale Transaction” has the meaning set forth in Section 14.2(a) (Assignment).


“Scheduled Target” means any gene target set forth on Exhibit C.


“SEC” has the meaning set forth in Section 12.7(a) (Disclosure to the SEC).


“Selling Entity” means Axovant, its Affiliates and Sublicensees.


“[***]” has the meaning [***] as of the Effective Date.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
14



--------------------------------------------------------------------------------




“[***]” has the meaning set forth in Section [***].


“Sublicense” means a license or sublicense to Develop, make, use, import,
promote, offer for sale or sell any Compound or any Licensed Product.


“Sublicensee” means a Third Party to whom Axovant or its Affiliates has granted
a Sublicense in accordance with the terms of this Agreement.


“Tax” or “Taxes” means any (a) all federal, provincial, territorial, state,
municipal, local, foreign or other taxes, imposts, rates, levies, assessments
and other charges in the nature of a tax (and all interest and penalties thereon
and additions thereto imposed by any Governmental Authority), including all
income, excise, franchise, gains, capital, real property, goods and services,
transfer, value added, gross receipts, windfall profits, severance, ad valorem,
personal property, production, sales, use, license, stamp, documentary stamp,
mortgage recording, employment, payroll, social security, unemployment,
disability, estimated or withholding taxes, and all customs and import duties,
together with all interest, penalties and additions thereto imposed with respect
to such amounts, in each case whether disputed or not; (b) any liability for the
payment of any amounts of the type described in clause (a) as a result of being
or having been a member of an affiliated, consolidated, combined or unitary
group; and (c) any liability for the payment of any amounts as a result of being
party to any tax sharing agreement or arrangement or as a result of any express
or implied obligation to indemnify any other person with respect to the payment
of any amounts of the type described in clause (a) or (b).


“Term” has the meaning set forth in Section 13.1 (Term).


“Territory” means worldwide.


“Third Party” means any entity other than Benitec or Axovant or an Affiliate of
Benitec or Axovant.


“[***]” has the meaning set forth in Section [***].


“[***]” has the meaning set forth in Section [***].


“Transfer Tax” has the meaning set forth in Section 8.10(e) (Transfer Tax).


“Unavailable Target” means a gene target other than the Scheduled Targets with
respect to which, at the relevant time, (a) Benitec has granted rights to a
Third Party, or owes obligations to a Third Party, which rights or obligations
are inconsistent with the rights Axovant would have, and the obligations Benitec
would have, under this Agreement if such Target were to become a Collaboration
Target, provided that Benitec’s entering into the applicable arrangement with
such Third Party was not a breach of Benitec’s obligations under this Agreement;
or (b) [***].


“United States” or “U.S.” means the United States of America, including its
territories and possessions.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
15



--------------------------------------------------------------------------------




“Valid Claim” means a claim of (a) an issued and unexpired Patent that has not
been revoked or held unenforceable, unpatentable or invalid by a decision of a
court or other governmental agency of competent jurisdiction that is not
appealable or has not been appealed within the time allowed for appeal, and that
has not been abandoned, disclaimed or admitted to be invalid or unenforceable
through reissue, re-examination or disclaimer or otherwise; or (b) a pending
Patent application that has not been finally abandoned or finally rejected or
expired and which has been pending for no more than [***] years from the date of
filing of the earliest priority Patent application to which such pending Patent
application is entitled to claim benefit.


“VAT” means value added tax, goods and services tax, sales tax or other similar
tax. For the avoidance of doubt, “VAT” shall include Australian Goods and
Services Tax.


“VAT-Exclusive Consideration” has the meaning set forth in Section 8.10(d)
(VAT).


ARTICLE II
LICENSE GRANTS


2.1    Licenses to Axovant. Subject to the terms and conditions of this
Agreement, Benitec hereby grants to Axovant an exclusive (even as to Benitec,
subject to Section 2.3(a) (Rights Retained by Benitec; License to Benitec)),
royalty-bearing license, with the right to grant Sublicenses including through
multiple tiers only in accordance with and to the extent permitted by Section
2.2 (Sublicense Rights), under the Benitec Technology to research, Develop,
make, have made, use, distribute, sell, offer for sale, have sold, import,
export and otherwise Commercialize Licensed Products in the Field in the
Territory.


2.2    Sublicense Rights. Subject to the terms of this Section 2.2 (Sublicense
Rights), Axovant may grant Sublicenses of the licenses granted in Section 2.1
(Licenses to Axovant) through multiple tiers to Affiliates of Axovant or to any
Third Parties without the prior written consent of Benitec. Notwithstanding the
foregoing, each such sublicense to a Third Party shall be granted only pursuant
to written agreements that (a) do not purport to grant to the sublicensee any
greater or broader rights or licenses under the Benitec Technology than those
granted to Axovant under this Agreement, (b) obligate the sublicensee to comply
with the restrictions applicable to Axovant relating to the Benitec Technology
and all licenses granted under this Agreement, as applicable to the activities
of the relevant Sublicensee, and (c) bind the sublicensee to confidentiality
obligations at least as protective of Confidential Information as ARTICLE XII.
Axovant shall be responsible and liable for the acts and omissions of each of
its sublicensees as if such acts and omissions are Axovant’s own. Axovant shall
provide Benitec with written notice of any sublicense to any Third Party (other
than a sublicense to a subcontractor described in Section 4.5 (Axovant
Subcontractors)) [***] and shall provide a complete copy of the Sublicense
agreement to Benitec at such time; provided, however, that Axovant may redact
any confidential or proprietary information contained therein that is not
reasonably necessary for Benitec to determine compliance with this Agreement.
For clarity, Axovant may not redact information reasonably necessary for Benitec
to determine the value of any payment owed to Benitec (to the extent such
disclosure is not prohibited by any existing contractual or legal obligation
binding on Axovant). For clarity, any information provided by Axovant to Benitec
under this Section 2.2 (Sublicense Rights) shall be the Confidential Information
of Axovant. [***].




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
16



--------------------------------------------------------------------------------




2.3    Rights Retained by Benitec; License to Benitec.


(a)    Notwithstanding anything to the contrary in this Agreement, Benitec
retains (i) the right under the Benitec Technology to itself research, Develop
and use Licensed Products in the Field in the Territory solely as necessary to
perform its obligations under this Agreement, and
(ii) all right, title and interest in and to the Benitec Technology that is not
expressly licensed by Benitec to Axovant pursuant to Sections 2.1 (Licenses to
Axovant) and 2.2 (Sublicense Rights).


(b)    Axovant hereby grants to Benitec a non-exclusive, worldwide,
royalty-free, sublicensable (through multiple tiers) (solely in accordance with
the following sentence) license under all Axovant Technology solely to the
extent necessary for Benitec to perform its obligations under the BB-301
Development Plan or each applicable Research Plan. The foregoing license grant
may be sublicensed solely to permitted service providers performing services on
behalf of Benitec to comply with its obligations hereunder as provided in
Section 3.1 (General; Target Selection; Encumbrances).


(c)    [***].


2.4
Transfer of Know-How and Materials for BB-301.



(a)    Promptly following the Effective Date, the Parties shall agree in writing
on a plan for the transfer of Benitec Know-How (including the Data therein) by
Benitec or its Affiliate(s) including certain tangible materials Controlled by
Benitec as of the Effective Date relating to BB-301 to Axovant, an outline of
which is attached hereto as Exhibit 2.4 (the “BB-301 Transfer Plan”). As soon as
practical and pursuant to the BB-301 Transfer Plan, Benitec shall (itself or
through its Affiliate(s)) commence disclosing and making available to Axovant
the Benitec Know-How and materials listed in the BB-301 Transfer Plan and all
additional Benitec Know-How required or reasonably useful in connection with the
Development of the BB-301 Compound, according to the timeline set forth in the
BB-301 Transfer Plan, and Benitec shall use Commercially Reasonable Efforts to
complete such transfer no later than [***] after the Effective Date. The Parties
shall cooperate with each other in good faith to enable a smooth transfer of
such Benitec Know-How to Axovant. Upon Axovant’s reasonable request, Benitec
shall provide reasonable technical assistance, including making appropriate
personnel available to Axovant at reasonable times, places, and frequency, and
upon reasonable prior notice, for the purpose of assisting Axovant to understand
and use the Benitec Know-How in connection with Axovant’s Development and
manufacture of BB-301 Products, which shall include using Commercially
Reasonable Efforts to cause its contract manufacturers or other providers to
provide reasonable assistance in connection with the same.


(b)    If (i) one or both Parties become aware of Benitec Know-How relating to
BB- 301 that was Controlled by Benitec as of the Effective Date but was not
transferred to Axovant; or


[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
17



--------------------------------------------------------------------------------




(ii) one or both Parties become aware of Benitec Know-How relating to BB-301
that first came within the Control of Benitec after the Effective Date; then, in
each case of (i) and (ii), Benitec shall (itself or through its Affiliate(s))
promptly upon identifying any such Benitec Know-How disclose and transfer such
Benitec Know-How (including tangible materials relating thereto) to Axovant, and
Benitec shall provide reasonable technical assistance, including making
appropriate personnel available to Axovant at reasonable times, places, and
frequency, and upon reasonable prior notice, for the purpose of assisting
Axovant to understand and use such Benitec Know-How in connection with Axovant’s
Development and manufacture of BB-301 Compounds and BB-301 Products.


(c)    Benitec shall, at Axovant’s request, use Commercially Reasonable Efforts
to make such introductions and facilitate discussions with CMOs, contract
research organizations and other Third Parties that have performed services
related to BB-301 on behalf of Benitec in order for Axovant to evaluate and
potentially contract for such Third Parties’ services, to the extent such
evaluation and potential contracting relates to BB-301. Subject to the
foregoing, Benitec shall use (itself or through its Affiliate(s)) Commercially
Reasonable Efforts to transfer the work for BB- 301 Compounds by Third Parties
that is on-going as of the Effective Date, as described in Schedule 10.4(m), to
Axovant, either by assignment of the relevant contract to Axovant or its
Affiliate promptly following the Effective Date or consenting to the transfer of
such work (including any data and materials) to Axovant or its Affiliate under a
separate contract between Axovant or its Affiliate and the applicable Third
Party.


(d)    Axovant will reimburse and pay Benitec for its time incurred in
performing its obligations under this Section 2.4 (Transfer of Know-How and
Materials for BB-301) at the Benitec FTE Rate; provided, however, that the first
[***] Benitec FTE hours provided under this Section 2.4 (Transfer of Know-How
and Materials for BB-301) shall be free of charge. The following costs and fees
for the assistance described in this Section 2.4 (Transfer of Know-How and
Materials for BB-301) shall be reimbursed and paid by Axovant pursuant to
Section 8.2(c) (Reimbursement of Benitec BB-301 Transfer Costs): (i) the amounts
actually paid by Benitec to Third Parties, including vendors or contractors, for
services or materials provided by them in furtherance of such assistance, as
well as any penalties or termination fees paid as a result of Section 2.4(c)
(Transfer of Know-How and Materials for BB-301), and (ii) the product of the
Benitec FTE Rate multiplied by the number of Benitec FTE hours provided in
excess of the above- referenced free [***], in each case of (i) and (ii) that
are directly related to the assistance provided by Benitec or its Affiliate
pursuant to this Section 2.4 (Transfer of Know-How and Materials for BB-301)
(collectively, the “Benitec BB-301 Transfer Costs”). The Benitec BB-301 Transfer
Costs shall be reimbursed by Axovant in accordance with Section 8.2(c)
(Reimbursement of Benitec BB-301 Transfer Costs).




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
18



--------------------------------------------------------------------------------




(e)    Third Party Consents. The Parties acknowledge that the transfer of
certain Benitec Know-How related to the manufacture of Licensed Products,
including chemistry, cell line technology, manufacturing and controls
information and other biologic manufacturing and process development technology
may be subject to the consent of [***] or other Third Party contract
manufacturers. Promptly following the Effective Date, Benitec shall use diligent
efforts to obtain such consent from [***] or such other contractors as soon as
practicable and, if consent is obtained, then upon obtaining such consent, shall
(itself or through its Affiliate(s)) transfer such manufacturing-related Benitec
Know-How to Axovant (or its designee) to enable Axovant (or its designee) to
manufacture Licensed Products, provided that Axovant shall reasonably cooperate
with Benitec in connection with such consent and transfer, including by
providing information requested by [***] or such other contractors and agreeing
to reasonable covenants that [***] or such other contractors may require to
protect their respective interests in connection with such transfer. Axovant
shall have no obligation to reimburse Benitec for any amounts that may be owed
to [***] or such other contractors in connection with obtaining consents
therefrom.


2.5    No Implied Licenses. Other than as expressly set forth in this Agreement,
neither Party grants any licenses to the other Party hereunder. Except as
expressly set forth in this Agreement, neither Party shall acquire any license
or other intellectual property interest, by implication or otherwise, under or
to any Patents, Know-How or other intellectual property owned or controlled by
the other Party.


2.6
Exclusivity.



(a)    Target Exclusivity. During the Term, but subject to Section 13.3(a)(ii)
(Effect of Termination), Benitec shall not conduct, itself or through an
Affiliate or Third Party, and shall not enable a Third Party to conduct, any
pre-clinical or clinical development, manufacture, promotion, or
commercialization of any compound, construct, composition or biological entity,
regardless of modality directed to (i) any Collaboration Target for which
Axovant is then developing a Collaboration Compound, or (ii) PABPN1.


(b)    Selection Period Exclusivity. Without limiting Section 2.6(a) (Target
Exclusivity), Benitec shall not for a period of [***] following the Effective
Date (the “Initial Selection Period”) commence or engage in any partnering
discussions or initiate any new internal development activities, in either case,
with respect to any research or development program directed to a gene target
that, as of the Effective Date is not an Unavailable Target, without first
providing Axovant notice of the identity of such gene target and providing
Axovant with the opportunity to select such Target as a Collaboration Target
under this Agreement.


(c)    Acknowledgment. Each Party recognizes that the restrictions contained in
this Section 2.6 (Exclusivity) are properly required for the adequate protection
of the Parties’ rights hereunder, and agree that if any provision in this
Section 2.6 (Exclusivity) is determined by any court to be unenforceable by
reason of its extending for too great a period of time or over too great a
geographic area, or by reason of its being too extensive in any other respect,
such restrictions shall be interpreted to extend only for the longest period of
time and over the greatest geographic area, and to otherwise have the broadest
application as shall be permissible and enforceable.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
19



--------------------------------------------------------------------------------





2.7
Provisions for Insolvency.



(a)    365N. All licenses now or hereafter granted under or pursuant to this
Agreement, including, for the avoidance of doubt, the licenses granted pursuant
to Sections 2.1 (Licenses to Axovant) and 2.3 (Rights Retained by Benitec;
License to Benitec), are, for all purposes of Section 365(n) of Title 11 of the
United States Code, as amended (the “Bankruptcy Code”), licenses of rights to
“intellectual property” as defined in the Bankruptcy Code. Upon the occurrence
of any Insolvency Event with respect to a Party, the Parties agree that the
other Party, as licensee of such licenses under this Agreement, shall retain and
may fully exercise all of its rights and elections under the Bankruptcy Code
with respect to such licenses. Without limiting the generality of the foregoing,
Benitec and Axovant intend and agree that any sale of a Party’s assets under
Section 363 of the Bankruptcy Code shall be subject to the other Party’s rights
under Section 365(n), that a Party cannot be compelled to accept a money
satisfaction of its interests in the intellectual property licensed pursuant to
this Agreement, and that any such sale therefore may not be made to a purchaser
“free and clear” of such Party’s rights under this Agreement and Section 365(n)
without the express, contemporaneous consent of such Party. Further, each Party
agrees and acknowledges that all payments by Axovant to Benitec hereunder, other
than the milestone payments pursuant to Section 8.3 (Milestone Payments), the
profit-based royalty payments pursuant to Section 8.4 (Profit-Based Royalties
for BB-301 Products) and the royalty payments pursuant to Section 8.5 (Royalty
Payments for Collaboration Products), do not constitute royalties within the
meaning of Section 365(n) of the Bankruptcy Code or relate to licenses of
intellectual property hereunder. Each Party shall, during the Term, create and
maintain current copies or, if not amenable to copying, detailed descriptions or
other appropriate embodiments, to the extent feasible, of all intellectual
property licensed pursuant to this Agreement. Benitec and Axovant acknowledge
and agree that “embodiments” of intellectual property within the meaning of
Section 365(n) include laboratory notebooks, cell lines, vectors, reagents,
assays, product samples and inventory, research studies and data, Regulatory
Documentation and Regulatory Approvals. If (i) a case under the Bankruptcy Code
is commenced by or against a Party, (ii) this Agreement is rejected as provided
in the Bankruptcy Code, and (iii) the other Party elects to retain its rights
hereunder as provided in Section 365(n) of the Bankruptcy Code, such Party (in
any capacity, including debtor-in-possession) and its successors and assigns
(including a trustee) shall:


(A)    provide to the other Party all such intellectual property (including all
embodiments thereof) held by such Party and such successors and assigns, or
otherwise available to them, immediately upon the other Party’s written request.
Whenever such Party or any of its successors or assigns provides to the other
Party any of the intellectual property licensed hereunder (or any embodiment
thereof) pursuant to this Section 2.7 (Provisions for Insolvency), the other
Party shall have the right to perform such Party’s obligations hereunder with
respect to such intellectual property, but neither such provision nor such
performance by the other Party shall release such Party from liability resulting
from rejection of the license or the failure to perform such obligations; and


(B)    not interfere with the other Party’s rights under this Agreement, or any
agreement supplemental hereto, to such intellectual property (including such
embodiments), including any right to obtain such intellectual property (or such
embodiments) from another entity, to the extent provided in Section 365(n) of
the Bankruptcy Code.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
20



--------------------------------------------------------------------------------




(b)    Cumulative Remedies. All rights, powers and remedies of the other Party
provided herein are in addition to and not in substitution for any and all other
rights, powers and remedies now or hereafter existing at law or in equity
(including the Bankruptcy Code) in the event of the commencement of a case under
the Bankruptcy Code with respect to such Party. The Parties agree that they
intend the following rights to extend to the maximum extent permitted by law,
and to be enforceable under Bankruptcy Code Section 365(n):


(i)the right of access to any intellectual property (including all embodiments
thereof) of such Party, or any Third Party with whom such Party contracts to
perform an obligation of such Party under this Agreement, and, in the case of
the Third Party, which is necessary for the manufacture, use, sale, import or
export of Licensed Products; and


(ii)the right to contract directly with any Third Party to complete the
contracted work.


ARTICLE III
COLLABORATION PROGRAMS


3.1    General; Target Selection; Encumbrances. During the Term, the Parties
will collaborate on, and Axovant will pursue and fund as required under this
Agreement (in accordance with the budget set forth in the relevant Research Plan
and Section 8.2 (Reimbursement of Benitec Costs)), [***] five (5) Collaboration
Programs, each targeting a different Collaboration Target, in accordance with
the terms of this ARTICLE III (Collaboration Programs). As of the Effective
Date, Axovant has identified the five (5) gene targets that it believes will be
suitable as subjects for a Collaboration Program, which are identified as the
Scheduled Targets hereunder on Exhibit C attached hereto. At the conclusion of
the Initial Selection Period, Axovant shall confirm in writing the five (5)
Collaboration Targets to which each of five (5) Collaboration Programs will be
directed, which for clarity may differ from the Scheduled Targets on Exhibit C
as of the Effective Date. With respect to any Research Plan, if any Third Party
intellectual property that has been licensed to Benitec or its Affiliates is
proposed by Benitec for use in the Collaboration Program to which such Research
Plan relates, Benitec shall disclose all terms related to the use (including
prosecution and enforcement rights) of such intellectual property (other than
financial terms for which Benitec shall remain solely responsible) in writing to
Axovant prior to the execution of the Research Plan therefor. Benitec will not
subcontract any work under any Research Plan or the BB-301 Development Plan to
any Third Party except with Axovant’s prior written consent, which will not be
unreasonably withheld.


3.2    Research Plans. Promptly following Axovant’s confirmation of the initial
Collaboration Targets pursuant to Section 3.1 (General; Target Selection;
Encumbrances), the Parties shall negotiate in good faith to agree in writing
upon a Research Plan for each Collaboration Program. Without limiting Sections
3.4 (Failed Collaboration Products; Substitute Targets and Substitute Products)
or 3.5 (Termination of Research Plan for Cause), the Parties shall cooperate in
good faith to modify and update each Research Plan from time to time, as
appropriate upon mutual agreement. Each Party shall use Commercially Reasonable
Efforts to conduct its efforts under and in accordance with the applicable
Research Plan, and shall comply with all Applicable Laws in connection with its
conduct of such Research Plan, and, in the case of Benitec, secure audit rights
from each vendor performing work under such Research Plan in a scope reasonably
acceptable to Axovant.


[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
21



--------------------------------------------------------------------------------






3.3    Costs. Axovant shall reimburse Benitec for its Research Plan Costs
incurred after the Effective Date in connection with the conduct of each
Research Plan (including Benitec FTEs at the Benitec FTE Rate) in accordance
with the budget set forth in such Research Plan and Section 8.2 (Reimbursement
of Benitec Costs). Except as set forth in the preceding sentence and in Section
8.2 (Reimbursement of Benitec Costs), each Party shall bear its own costs and
expenses incurred in connection with its performance of any Research Plan and
Collaboration Program.


3.4    Failed Collaboration Products; Substitute Targets and Substitute
Products.


(a)    Axovant shall promptly notify Benitec in writing of any Collaboration
Program under which, in Axovant’s good faith determination, it is either (i) not
technically feasible (including due to safety issues) to generate successful
Collaboration Products under the then- current state of the art, or (ii) not
commercially viable to Develop or Commercialize Collaboration Products arising
from such Collaboration Program (such written notice, a “Failure Notice” and the
gene target of such Collaboration Program, a “Failed Target”). If,
notwithstanding the delivery of a Failure Notice, Benitec believes in good faith
that the generation of viable Collaboration Products arising from the relevant
existing Collaboration Program is technically feasible, then Benitec shall so
notify Axovant in writing (an “Objection Notice”) within [***] following receipt
of such Failure Notice and the Parties shall promptly meet and discuss in good
faith whether such Collaboration Product is technically feasible or commercially
unviable. Axovant shall advise Benitec in writing of its final decision as to
whether such Collaboration Target is a Failed Target within [***] following its
receipt of such notice from Benitec, or such longer period as the Parties may
agree in writing. If Benitec does not provide Axovant with an Objection Notice
as set forth above, then such Collaboration Program shall be deemed to be a
“Failed Program” commencing [***] following Benitec’s receipt of a Failure
Notice therefor. If Benitec does provide Axovant with an Objection Notice as set
forth above and Axovant does not agree with Benitec following consultation with
Benitec, then such Collaboration Program shall be deemed to be a Failed Program
commencing [***] following Benitec’s receipt of a Failure Notice therefor or
such longer period as the Parties may agree in writing.


(b)    Upon a Collaboration Program becoming a Failed Program: (i) all
activities under this Agreement with respect to the Collaboration Program
directed to the Failed Target shall cease; (ii) the licenses granted by Benitec
to Axovant pursuant to Section 2.1 (Licenses to Axovant) shall terminate with
respect to such Failed Program, and (iii) [***]


(c)    For any Failed Program, Axovant shall have the right, but not the
obligation, to elect to select one (1) different gene target to replace the
relevant Failed Target (such newly selected gene target, a “Substitute Target”),
provided that (i) [***], and (ii) Axovant may not, without the consent of
Benitec, elect as a Substitute Target any genetic target that is an Unavailable
Target.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
22



--------------------------------------------------------------------------------




(d)
Upon Axovant’s provision of a Substitution Notice for a given Failed Target,

(i) all activities under this Agreement with respect to the Collaboration
Program directed to the Failed Target shall cease; (ii) the Substitute Target
shall be deemed a Collaboration Target and the program to be undertaken by the
Parties directed to the discovery and Development of a gene therapy product
directed against such new Collaboration Target shall be deemed a new substitute
Collaboration Program hereunder; and (iii) the Parties shall agree to a Research
Plan for the new substitute Collaboration Program to replace the Research Plan
from the Collaboration Program for the Failed Target. For clarity, with respect
to each Failed Target, (A) the licenses granted by Benitec to Axovant pursuant
to Section 2.1 (Licenses to Axovant) shall, as of the date that new Research
Plan is agreed for such new Collaboration Program, terminate with respect to the
relevant Collaboration Products directed to the relevant Failed Target, but, for
clarity, shall continue solely with respect to any Licensed Products Directed to
such Failed Target and other Research Target and (B) [***].


3.5    Termination of Research Plan for Cause. If Axovant reasonably and in good
faith believes that Benitec is materially failing to perform its obligations in
connection with a Research Plan, then Axovant may deliver written notice
thereof. Benitec shall have [***] from the receipt of notice to cure such
alleged failure. If Benitec does not cure such failure within such [***] period,
then Axovant may terminate such Research Plan on written notice of termination.
In such event, Axovant may, by written notice to Benitec, elect to continue the
Collaboration Program relating to such Research Plan. In such event: (a) Benitec
shall perform the technology transfer described in Section 3.7 (Transfer of
Know-How and Materials for Collaboration Programs), and (b) without limiting any
other remedy that may be available to Axovant hereunder, all milestone and
royalty payment obligations under this Agreement from Axovant to Benitec with
respect to such Collaboration Program thereafter shall be reduced by [***]. If
Benitec disputes Axovant’s position that Benitec was materially failing to
perform its obligations or failed to cure any such failure during the cure
period, then, in either case, [***].


3.6    Decision-Making Authority. In the event of any dispute relating to the
content of a Research Plan or conduct of a Collaboration Program, Axovant shall
have the right of final decision following good faith consultation with Benitec,
provided that Axovant may not use such right of final decision to (a) cause
Benitec to undertake work that is not covered by the budget set forth in such
Research Plan or is otherwise unreimbursed by Axovant, or to cause Benitec to
take any action that Benitec reasonably believes to be in violation of
Applicable Laws based on the written advice of its counsel, or (b) change the
Collaboration Target of the Research Plan or Collaboration Program (which shall
not be changed unless agreed upon in writing by the Parties) or as otherwise set
forth in Section 3.4 (Failed Collaboration Products; Substitute Targets and
Substitute Products).




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
23



--------------------------------------------------------------------------------




3.7
Transfer of Know-How and Materials for Collaboration Programs.



(a)    For each Collaboration Program, upon the date that is [***] following
Benitec’s completion of its activities under the applicable Research Plan or
Axovant’s written request, the Parties will agree in writing on a plan for the
transfer of Benitec Know-How (including the Data therein) by Benitec or its
Affiliate(s) relating to such Collaboration Program to Axovant, including all
Collaboration Compounds and related materials arising from such Collaboration
Program (a “Collaboration Program Transfer Plan”). The Parties intend that each
Collaboration Program Transfer Plan encompass the transfer to Axovant of all
Benitec Know-How (including tangible materials) Controlled by Benitec as of the
date of such transfer as is necessary or reasonably useful to enable Axovant’s
Development and manufacture of the Collaboration Compounds and Collaboration
Product arising from such Collaboration Program. As soon as practical and
pursuant to such Collaboration Program Transfer Plan, Benitec shall (itself or
through its Affiliate(s)) commence disclosing and making available to Axovant
the Benitec Know-How and materials listed in the Collaboration Program Transfer
Plan, according to the timeline set forth in the Collaboration Program Transfer
Plan, and Benitec shall (itself or through its Affiliate(s)) use Commercially
Reasonable Efforts to complete such transfer no later than [***] after the
Effective Date. The Parties shall cooperate with each other in good faith to
enable a smooth transfer of such Benitec Know-How to Axovant. Upon Axovant’s
reasonable request, Benitec shall provide reasonable technical assistance,
including making appropriate personnel available to Axovant at reasonable times,
places, and frequency, and upon reasonable prior notice, for the purpose of
assisting Axovant to understand and use the Benitec Know-How in connection with
Axovant’s Development and manufacture of Collaboration Compounds and
Collaboration Products.


(b)    If (i) one or both Parties become aware of Benitec Know-How relating to a
Collaboration Program that was Controlled by Benitec as of the Effective Date
but was not transferred to Axovant; or (ii) one or both Parties become aware of
Benitec Know-How relating to a Collaboration Program that first came within the
Control of Benitec after the Effective Date; then, in each case of (i) and (ii),
Benitec shall promptly upon identifying any such Benitec Know- How disclose and
transfer such Benitec Know-How (including tangible materials relating thereto)
to Axovant, and Benitec shall provide reasonable technical assistance, including
making appropriate personnel available to Axovant at reasonable times, places,
and frequency, and upon reasonable prior notice, for the purpose of assisting
Axovant to understand and use such Benitec Know-How in connection with Axovant’s
Development and manufacture of Collaboration Compounds and Collaboration
Products arising from such Collaboration Program.


(c)    Benitec shall, at Axovant’s request, use reasonable efforts to make such
introductions and facilitate discussions with CMOs, contract research
organizations and other Third Parties that have performed services related to
each Collaboration Program on behalf of Benitec in order for Axovant to evaluate
and potentially contract for such Third Parties’ services, to the extent such
evaluation and potential contracting relates to the Collaboration Program.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
24



--------------------------------------------------------------------------------




(d)    Axovant will reimburse and pay Benitec for its time incurred in
performing its obligations under this Section 3.7 (Transfer of Know-How and
Materials for Collaboration Programs) at the Benitec FTE Rate; provided,
however, that the [***] provided pursuant to this Section 3.7 (Transfer of
Know-How and Materials for Collaboration Programs) shall be free of charge. The
following costs and fees for the assistance described in this Section 3.7
(Transfer of Know-How and Materials for Collaboration Programs) shall be
reimbursed and paid by Axovant pursuant to Section 8.2(d) (Reimbursement of
Benitec Collaboration Program Transfer Costs): (i) the amounts actually paid by
Benitec to Third Parties, including vendors or contractors, for services or
materials provided by them in furtherance of such assistance, and (ii) the
product of the Benitec FTE Rate multiplied by the number of Benitec FTE hours
provided in excess of the above-referenced free [***], in each case of (i) and
(ii) that are directly related to the assistance provided by Benitec pursuant to
this Section 3.7 (Transfer of Know-How and Materials for Collaboration Programs)
(collectively, the “Benitec Collaboration Program Transfer Costs”). The Benitec
Collaboration Program Transfer Costs shall be reimbursed by Axovant in
accordance with Section 8.2(d) (Reimbursement of Benitec Collaboration Program
Transfer Costs).


ARTICLE IV
DEVELOPMENT; JOINT RESEARCH COMMITTEE


4.1    General.


(a)    BB-301 Development Plan. Promptly following the Effective Date, the
Parties shall agree in writing upon the BB-301 Development Plan. The Parties
shall cooperate in good faith to modify and update the BB-301 Development Plan
from time to time as reasonably necessary in connection with the Development of
BB-301 Products. In the event of any dispute regarding the BB-301 Development
Plan or modification thereto, Axovant shall have the final decision following
good faith consultation with Benitec. Benitec shall use Commercially Reasonable
Efforts to conduct the BB-301 Retained Development Activities under and in
accordance with the BB-301 Development Plan, and shall comply with all
Applicable Laws in connection with its conduct of such BB-301 Retained
Development Activities. In the event of any dispute relating to the content of
the BB-301 Development Plan or conduct of activities thereunder, Axovant shall
have the right of final decision following good faith consultation with Benitec,
provided that Axovant may not use such right of final decision to cause Benitec
to undertake work that is not covered by the budget set forth in the BB-301
Development Plan or is otherwise unreimbursed by Axovant, or to cause Benitec to
take any action that Benitec reasonably believes to be in violation of
Applicable Laws based on the written advice of its counsel. Benitec (i) will not
change any subcontractors that are engaged in the Development of BB-301 as of
the Effective Date or during the Term without Axovant’s prior written consent,
not to be unreasonably withheld and (ii) secure audit rights from each vendor
performing any new work under the BB-301 Development Plan in a scope reasonably
acceptable to Axovant.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
25



--------------------------------------------------------------------------------




(b)    General Development Responsibilities for BB-301. Except as set forth in
Section 4.1(d) (Benitec Development Responsibilities), following the completion
of the initial technology transfer for BB-301 as set forth in Section 2.4(a)
(Transfer of Know-How and Materials for BB-301), Axovant shall be responsible
for the Development of BB-301 Compounds and BB- 301 Products in the Field in the
Territory, including the performance of preclinical and clinical studies of any
BB-301 Compound or BB-301 Product in the Field and the manufacture and supply of
BB-301 Compounds and BB-301 Products for use in such Development work. Axovant
shall provide Benitec with [***], reasonably detailed written summary updates of
its pre-clinical and clinical Development plans, progress, and results for
BB-301 Compounds and BB-301 Products. As between the Parties, Axovant shall be
solely responsible for the cost for the Development of BB-301 Compounds and
BB-301 Products in the Field in the Territory, subject to Section 8.2
(Reimbursement of Benitec Costs).


(c)    General Development Responsibilities for Collaboration Programs. Except
as set forth in Section 4.1(d) (Benitec Development Responsibilities), following
the completion of the initial technology transfer for a Collaboration Program as
set forth in Section 3.7(a) (Transfer of Know-How and Materials for
Collaboration Programs), and except as set forth in the relevant Research Plan,
Axovant shall be solely responsible for the Development of Collaboration
Compounds and Collaboration Product arising from such Collaboration Program in
the Field in the Territory, including the performance of preclinical and
clinical studies of any such Collaboration Compound or Collaboration Product in
the Field and the manufacture and supply of such Collaboration Compounds and
Collaboration Product for use in such Development work. Axovant shall provide
Benitec with [***], reasonably detailed written summary updates of its
pre-clinical and clinical Development plans, progress, and results for
Collaboration Compounds and Collaboration Products. As between the Parties,
Axovant shall be solely responsible for the cost for the Development of
Collaboration Compounds and Collaboration Products in the Field in the
Territory, subject to Section 8.2 (Reimbursement of Benitec Costs).


(d)    Benitec Development Responsibilities. Notwithstanding anything to the
contrary in Section 4.1(b) (General Development Responsibilities for BB-301) or
Section 4.1(c) (General Development Responsibilities for Collaboration
Programs), subject to Section 4.1(a) (BB-301 Development Plan), Benitec will
continue to have responsibility with respect to those Development activities for
BB-301 Products and Collaboration Products as and to the extent set forth in the
BB-301 Development Plan and each Research Plan. For the avoidance of doubt,
Benitec shall be compensated for the continued performance of the foregoing
activities as set forth in the BB-301 Development Plan or the relevant Research
Plan, as set forth in Section 8.2 (Reimbursement of Benitec Costs). Benitec
shall maintain complete, current and accurate records of all activities
conducted by or on behalf of Benitec under the BB-301 Development and each
Research Plan (including records of all costs for which Benitec intends to seek
reimbursement hereunder), and all data and other information resulting from such
activities in accordance with Benitec’s standard procedures. Such records shall
properly reflect all work done and results achieved in the performance of the
activities in good scientific manner appropriate for regulatory and patent
purposes.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
26



--------------------------------------------------------------------------------




4.2    Development Diligence. Axovant, directly or indirectly through Affiliates
or Sublicensees, shall use Commercially Reasonable Efforts to Develop and to
seek Regulatory Approval for at least one Collaboration Product from each
Collaboration Program in the Field in each Major Markets. In addition, Axovant
shall use Commercially Reasonable Efforts to Develop and to seek Regulatory
Approval for at least one BB-301 Product in OPMD in each of the BB-301 Major
Markets. If Axovant determines to cease pursuing, directly or through its
Affiliates or Sublicensees, all BB-301 Products or all Collaboration Products
from a Collaboration Program, then Axovant shall notify Benitec thereof in
writing as soon as practicable. Such notice shall be deemed to be a notice of
termination for convenience pursuant to Section 13.2(a) (Termination by Axovant
for Convenience) with respect to BB-301 Products or such Collaboration Program,
as applicable.


4.3    Development Records. Axovant shall maintain complete, current and
accurate records of all Development activities conducted by or on behalf of
Axovant, its Affiliates and Sublicensees for any Compound and Licensed Product
in the Field, and all data and other information resulting from such activities
in accordance with Axovant’s standard procedures. Such records shall properly
reflect all work done and results achieved in the performance of the Development
activities in good scientific manner appropriate for regulatory and patent
purposes.


4.4    Compliance. Axovant agrees that, in performing its obligations under this
Agreement, (a) it shall comply with all Applicable Laws, and (b) it shall not
employ or engage any person who has been debarred or disqualified by any
Regulatory Authority, or debarred, disqualified, excluded, suspended or
otherwise determined to be ineligible to participate in any health care programs
of any Governmental Entity, or, to its Knowledge, is the subject of any actions,
or proceedings by any Governmental Authority for any such debarment,
disqualification, exclusion, suspension or ineligibility.



4.5    Axovant Subcontractors. Axovant, its Affiliates and its Sublicensees may
engage subcontractors for the performance of its obligations under this
Agreement and shall cause the subcontractors engaged by it to be bound by
written obligations of confidentiality and non-use of Benitec’s Confidential
Information consistent with those contained herein, and Axovant shall remain
primarily responsible for the performance of such subcontractors and responsible
and liable for the acts and omissions of its subcontractors as if such acts and
omissions are Axovant’s own.


4.6
Joint Research Committee.



(a)    Establishment. Promptly following the Effective Date, Axovant and Benitec
shall establish a joint research committee (the “JRC”) (i) to evaluate and
discuss the Collaboration Programs under this Agreement, (ii) to facilitate the
conduct of the BB-301 Development Plan and sharing of information with respect
to any the activities conducted thereunder, and (iii) to facilitate the conduct
of the Research Plans and sharing of information with respect to the
Collaboration Programs.


(b)    Responsibilities. The JRC shall be responsible for:


(i)    Evaluating and discussing the Collaboration Programs and products and
technologies in relation thereto, including discussing the suitability of
potential Substitute Targets proposed by Axovant for inclusion as Collaboration
Targets under this Agreement;


[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
27



--------------------------------------------------------------------------------






(ii)    Monitoring, reviewing and providing feedback and guidance with respect
to the conduct of each Research Plan and the BB-301 Development Plan, including
the progress thereof;


(iii)    Reviewing and discussing any activities proposed to be added or
withdrawn from a Research Plan or BB-301 Development Plan;


(iv)    Reviewing and discussing any proposed updates to each Research Plan or
the BB-301 Development Plan, as applicable;


(v)    Facilitating the transfer of Know-How and Regulatory Materials from
Benitec to Axovant as provided herein (including establishing appropriate
procedures therefor);


(vi)    Reviewing and discussing any guidance received from Regulatory
Authorities that either Party reasonably believes would be applicable to the
activities under this Agreement; and


(vii)    Reviewing and discussing such other issues as brought to the JRC by one
of the Parties or its delegates to the JRC.


(c)    Limitation on Authority. For clarity, the JRC is not and shall not be a
decision-making body under this Agreement, but rather is intended to operate
solely as an advisory and informational body.


(d)    Membership. The JRC shall consist of two representatives from each of
Benitec and Axovant with the appropriate experience and seniority to perform the
obligations of the JRC. Either Party may replace its respective
representative(s) at any time with prior written notice to the other Party.
Axovant shall appoint one of its representatives to the JRC to chair the
meetings of the JRC (the “Chairperson”). The Chairperson, in coordination with
Benitec’s JRC representatives, shall coordinate, schedule and ensure the orderly
conduct of the JRC’s meetings. If any representative of the JRC from a Party is
unable to attend or participate in any meeting of the JRC, then such Party may
appoint a substitute representative for the meeting (including in the case of
Axovant, a substitute Chairperson).


(e)    Meetings. Subject to Section 4.6(f) (Disbandment), the JRC shall hold
meetings (either in person or by teleconference) at such times and places as
Chairperson determines are reasonably necessary for the JRC to conduct its
responsibilities, provided that, unless the Parties otherwise agree, the JRC
shall meet at least on a [***] basis. Each Party shall bear its own costs
associated with attending such meetings. As appropriate, other employees or
consultants of a Party or its Affiliates may attend JRC meetings as observers
subject to the confidentiality provisions in ARTICLE XII (Confidentiality;
Publication). Each Party may also call for special meetings to address matters
requiring prompt attention with at least [***] (or such shorter period as
necessary to address exigent matters) to address particular matters identified
by such Party in such notice.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
28



--------------------------------------------------------------------------------




(f)    Disbandment. The JRC shall continue to exist until the Parties mutually
agree to disband the JRC, at which time the JRC shall disband, have no further
responsibilities under this Agreement and will be considered dissolved by the
Parties.


ARTICLE V
REGULATORY


5.1    Regulatory Responsibilities. Axovant shall be responsible for all
regulatory activities necessary to obtain and maintain Regulatory Approval of
Compounds and Licensed Products in the Field in the Territory. Axovant shall
keep Benitec informed of material regulatory developments related to Compounds
and Licensed Products in the Field in the Territory.


5.2    Regulatory Documentation. Benitec shall and hereby does assign to
Axovant, all Regulatory Documentation and Regulatory Approvals related to any
Compound or Licensed Product, and shall promptly take all actions reasonably
requested by Axovant to effect and evidence such assignment (it being understood
that the foregoing rights of assignment shall revert to Benitec upon termination
(but not expiration) of this Agreement in accordance with Section 13.3(b)
(Effect of Termination), for whatever reason). Axovant shall prepare and submit
all Regulatory Documentation for Compounds and Licensed Products in the Field in
the Territory and shall own all Regulatory Documentation for Compounds and
Licensed Products in the Field in the Territory. Upon reasonable advance request
by Axovant, Benitec shall provide Axovant with, or provide Axovant access to,
all raw data underlying or referenced in, any Regulatory Documentation, to the
extent not provided as part of the transfer contemplated under Section 2.4
(Transfer of Know-How and Materials for BB-301) or Section 3.7 (Transfer of
Know-How and Materials for Collaboration Programs); provided, however, that if
Benitec is not able under Applicable Laws to provide access to Axovant to such
raw data, and if such data is required or requested by any Regulatory Authority,
Benitec shall provide such raw data directly to such Regulatory Authority on
Axovant’s behalf upon request of Axovant.


5.3    Rights of Reference. Subject to Section 2.6 (Exclusivity), each Party
hereby grants the other Party, and its Affiliates the right to use and reference
all Regulatory Documentation (including data contained therein) and Regulatory
Approvals for the Compounds and Licensed Products (including as the foregoing
may relate to Benitec’s platform technologies, such as ddRNAi, used in
connection with the Compounds and Licensed Products). The foregoing rights shall
be exercisable by or through Axovant only with respect to regulatory submissions
for Licensed Products and no other products and shall be exercisable by or
through Benitec only with respect to regulatory submissions for programs that
comply with Section 2.6 (Exclusivity). Either Party may allow its Affiliates or
its Affiliate’s (sub)licensees (including sublicensees) or collaborators to
exercise such right of reference or use of Regulatory Documentation of the other
Party, its Affiliates or (sub)licensees or other collaborators, but only to the
extent that such (sub)licensee or collaborator grants to such Party a right of
reference or use of Regulatory Documentation of such licensee or collaborator
that can be exercised by the other Party for purposes of obtaining and
maintaining regulatory submissions for the Licensed Products (in the case of
Axovant) or for any permitted products (in the case of Benitec), in which case
such Regulatory Documentation of such licensee or collaborator shall be included
in the grant of a right of reference to the applicable Party, as described in
this Section 5.3 (Right of Reference). Each Party shall use Commercially
Reasonable Efforts to obtain the consent of its (sub)licensees to grant the
rights of reference described in this Section 5.3 (Right of Reference) to the
other Party.


[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
29



--------------------------------------------------------------------------------







5.4    Remedial Actions. Each Party shall notify the other Party immediately,
and promptly confirm such notice in writing, if it obtains information
indicating that a Licensed Product may be subject to any recall, corrective
action, or other regulatory action with respect to the Licensed Product taken by
virtue of Applicable Laws (a “Remedial Action”). The Parties shall assist each
other in gathering and evaluating such information as is necessary to determine
the necessity of conducting a Remedial Action.


ARTICLE VI
MANUFACTURING


6.1    Manufacturing Responsibilities. Except as otherwise provided for in a
Research Plan, Axovant shall be solely responsible for all preclinical,
clinical, and commercial manufacture and supply of Compounds and Licensed
Products for all uses under this Agreement, at its sole expense. Axovant may
conduct such manufacturing activities itself or through a CMO, subject to
Sections 2.2 (Sublicense Rights) and 4.5 (Axovant Subcontractors).



6.2    Manufacturing Technology Transfer. In addition to Benitec’s obligations
under Section 2.4 (Transfer of Know-How and Materials for BB-301) and Section
3.7 (Transfer of Know- How and Materials for Collaboration Programs), Benitec
shall (itself or through its Affiliate(s)) transfer to Axovant or its designee
all process development work conducted by Benitec as of the Effective Date or
during the Term to the extent that it is reasonably necessary or useful for the
manufacture of any of Compound or Licensed Product at any time that such work is
completed and ready to be transferred, solely for Axovant or its CMO to
manufacture or have manufactured Compounds or Licensed Products in accordance
with the terms and conditions of this Agreement. Such transfer shall include
copies of the Benitec Know-How and any tangible materials that are necessary for
the implementation of such process development work in manufacture of Compounds
or Licensed Products. Upon Axovant’s reasonable request, Benitec shall (itself
or through its Affiliate(s)) provide reasonable technical assistance by making
appropriate personnel available to Axovant at reasonable times, places, and
frequency, and upon reasonable prior notice for up to an aggregate of [***],
which shall be free of charge to Axovant, for the purpose of assisting Axovant
to understand and use such Benitec Know-How for the manufacture of Compounds and
Licensed Products. Thereafter, if requested by Axovant, Benitec shall continue
to make its personnel available to Axovant and continue to perform such
technology transfer obligations, provided that Axovant will reimburse and pay
Benitec for its time incurred in performing such technology transfer obligations
and providing such assistance at the Benitec FTE Rate. The following costs and
fees for the manufacturing and technology transfer assistance described in this
Section 6.2 (Manufacturing Technology Transfer) shall be reimbursed and paid by
Axovant pursuant to Section 8.2(b) (Reimbursement of Benitec Manufacturing
Technology Transfer Costs): (a) the Out-of-Pocket Costs incurred by Benitec or
its Affiliate(s), and (b) the product of the Benitec FTE Rate multiplied by the
number of Benitec FTE hours provided in excess of the above-referenced free
[***], in each case of (a) and (b) that are directly related to such technology
transfer or assistance (collectively, the “Benitec Technology Transfer Costs”).
The Benitec Technology Transfer Costs shall be reimbursed by Axovant in
accordance with Section 8.2(b) (Reimbursement of Benitec Manufacturing
Technology Transfer Costs).




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
30



--------------------------------------------------------------------------------




ARTICLE VII
COMMERCIALIZATION


7.1    General. Axovant shall be responsible for all aspects of the
Commercialization of the Licensed Products in the Field in the Territory,
including: (a) developing and executing a commercial launch and pre-launch plan,
(b) negotiating with applicable Governmental Authorities and others regarding
the price and reimbursement status of the Licensed Products and obtaining and
maintaining Pricing Approvals; (c) marketing, medical affairs, and promotion;
(d) formulary access arrangements, including agreements with third party payers
and pharmacy benefit managers; (e) advertising and promotional material and
activities (f) storage, warehousing and distribution activities and any permits
required in connection therewith; (g) booking sales and distribution and
performance of related services; (h) handling all aspects of order processing,
invoicing and collection, inventory and receivables; (i) providing customer
support, including handling medical queries, and performing other related
functions; and (j) conforming its practices and procedures to Applicable Law
relating to the marketing, detailing and promotion of Licensed Products in the
Field in the Territory. As between the Parties, Axovant shall be solely
responsible for the costs and expenses of Commercialization of the Licensed
Products in the Field in the Territory.


7.2    Commercial Diligence. Axovant, directly or indirectly through Affiliates
or Sublicensees, shall use Commercially Reasonable Efforts to Commercialize each
Licensed Product in the Field in each Major Market for which Axovant (or its
Affiliates or Sublicensees) obtains Regulatory Approval for such Licensed
Product. Approximately [***] months prior to the planned date of First
Commercial Sale of a BB-301 Product or a Collaboration Product from a
Collaboration Program, Axovant shall provide Benitec with a commercialization
plan for such Licensed Product, including launch plans. [***].


ARTICLE VIII
FINANCIAL PROVISIONS


8.1    Upfront Payment. Axovant shall make a one-time, non-refundable upfront
payment of Ten Million Dollars ($10,000,000) to Benitec within [***] Business
Days after the Effective Date.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
31



--------------------------------------------------------------------------------




8.2
Reimbursement of Benitec Costs.



(a)    Reimbursement of Research and Development Plan Costs. Axovant shall
reimburse Benitec for all of Benitec’s Research Plan Costs and BB-301
Development Plan Costs, in each case to the extent incurred after the Effective
Date, as follows: Within [***] after the end of each Calendar Quarter during
which Benitec performs work under any Research Plan or BB-301 Development Plan,
as applicable, Benitec shall submit to Axovant a reasonably detailed report
setting forth the actual Research Plan Costs and BB-301 Development Plan Costs
incurred by Benitec in such Calendar Quarter, together with an invoice therefor.
Upon Axovant’s request, Benitec shall submit such additional documentation as
Axovant may reasonably request to support such report and invoice. If Axovant in
good faith believes that any such invoice is inaccurate, then Axovant may
dispute such invoice by promptly notifying Benitec of such dispute regarding
such invoice, which notice shall include a reasonably detailed explanation of
the basis for the dispute, within [***] following the date on which Benitec
submitted such invoice and, if Axovant timely raises such dispute, the Parties
shall seek in good faith to promptly resolve any such dispute. Axovant shall pay
all invoices submitted pursuant to this Section 8.2(a) (Reimbursement of
Research and Development Plan Costs) to the extent not subject to a good faith
dispute timely raised in accordance with the foregoing within [***] of receipt
thereof. Axovant shall have no liability to Benitec under this Agreement for,
and Benitec shall have no obligation to incur, Research Plan Costs or BB-301
Development Plan Costs in excess of the corresponding line item budget set forth
in the applicable Research Plan or BB-301 Development Plan, if and as
applicable, except as agreed in writing by an authorized representative of
Axovant.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
32



--------------------------------------------------------------------------------




(b)    Reimbursement of Benitec Manufacturing Technology Transfer Costs. Axovant
shall reimburse and pay Benitec for all Benitec Manufacturing Technology
Transfer Costs, to the extent incurred after the Effective Date, as described in
Section 6.2 (Manufacturing Technology Transfer), which shall be payable as
follows, solely to the extent that such Benitec Manufacturing Technology
Transfer Costs are not subject to reimbursement as Research Plan Costs or BB-301
Development Plan Costs: Within [***] after the end of each Calendar Quarter
during which Benitec performs any work or provides any assistance in connection
with a technology transfer described in Section 6.2 (Manufacturing Technology
Transfer), Benitec shall submit to Axovant a reasonably detailed report setting
forth the Benitec Manufacturing Technology Transfer Costs for such Calendar
Quarter together with an invoice therefor. Upon Axovant’s request, Benitec shall
submit such additional documentation as Axovant may reasonably request to
support such report and invoice. If Axovant in good faith believes that any such
invoice is inaccurate, then Axovant may dispute such invoice by promptly
notifying Benitec of such dispute regarding such invoice, which notice shall
include a reasonably detailed explanation of the basis for the dispute, within
[***] following the date on which Benitec submitted such invoice and, if Axovant
timely raises such dispute, the Parties shall seek in good faith to promptly
resolve any such dispute. Axovant shall pay all invoices submitted pursuant to
this Section 8.2(b) (Reimbursement of Benitec Manufacturing Technology Transfer
Costs) to the extent not subject to a good faith dispute timely raise in
accordance with the foregoing within [***] of receipt thereof. For clarity,
subject to and without limiting Axovant’s obligations under Section 8.2(a)
(Reimbursement of Research and Development Plan Costs), Axovant shall have no
liability to Benitec under this Agreement for Benitec Manufacturing Technology
Transfer Costs that are (i) subject to reimbursement as Research Plan Costs or
BB- 301 Development Plan Costs pursuant to Section 8.2(a) (Reimbursement of
Research and Development Plan Costs) or (ii) not, in Axovant’s good faith,
reasonable discretion following consultation with Benitec in advance of Benitec
incurring the Benitec Manufacturing Technology Transfer Costs, reasonably
necessary for the performance of the transfer described in Section 6.2, except
as agreed in writing by an authorized representative of Axovant; provided,
however, that (A) Benitec shall have no obligation to incur any Benitec
Manufacturing Technology Transfer Costs that would be excluded from
reimbursement by Axovant pursuant to this clause (ii), and (B) Benitec FTE hours
that Axovant elects to use pursuant to Section 6.2 (Manufacturing Technology
Transfer) shall automatically be deemed reasonably necessary for the performance
of the transfer described in Section 6.2 (Manufacturing Technology Transfer).




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
33



--------------------------------------------------------------------------------




(c)    Reimbursement of Benitec BB-301 Transfer Costs. Axovant shall reimburse
and pay Benitec for all Benitec BB-301 Transfer Costs to the extent incurred
after the Effective Date, as described in Section 2.4(d) (Transfer of Know-How
and Materials for BB-301), which shall be payable as follows: Within [***] after
the end of each Calendar Quarter during which Benitec performs any work or
provides any assistance described in Section 2.4(Transfer of Know-How and
Materials for BB-301), Benitec shall submit to Axovant a reasonably detailed
report setting forth the Benitec BB-301 Transfer Costs for such Calendar Quarter
together with an invoice therefor. Upon Axovant’s request, Benitec shall submit
such additional documentation as Axovant may reasonably request to support such
report and invoice. If Axovant in good faith believes that any such invoice is
inaccurate, then Axovant may dispute such invoice by promptly notifying Benitec
of such dispute regarding such invoice, which notice shall include a reasonably
detailed explanation of the basis for the dispute, within [***] following the
date on which Benitec submitted such invoice and, if Axovant timely raises such
dispute, the Parties shall seek in good faith to promptly resolve any such
dispute. Axovant shall pay all invoices submitted pursuant to this Section
8.2(c) (Reimbursement of Benitec BB-301 Transfer Costs) to the extent not
subject to a good faith dispute timely raised in accordance with the foregoing
within [***] of receipt thereof. For clarity, Axovant shall have no liability to
Benitec under this Agreement for Benitec BB-301 Transfer Costs that are not, in
Axovant’s good faith, reasonable discretion following consultation with Benitec
in advance of Benitec incurring the Benitec BB- 301 Transfer Costs, reasonably
necessary for the performance of the transfer and assistance described in
Section 2.4 (Transfer of Know-How and Materials for BB-301), except as agreed in
writing by an authorized representative of Axovant; provided, however, that (y)
Benitec shall have no obligation to incur any Benitec BB-301 Transfer Costs that
would be excluded from reimbursement by Axovant pursuant to the foregoing, and
(z) FTE hours that Axovant elects to have Benitec provide pursuant to Section
2.4 (Transfer of Know-How and Materials for BB-301) or FTE hours provided or
costs incurred pursuant to the BB-301 Transfer Plan shall automatically be
deemed reasonably necessary for the performance of the transfer and assistance
described in Section 2.4 (Transfer of Know-How and Materials for BB-301).




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
34



--------------------------------------------------------------------------------




(d)    Reimbursement of Benitec Collaboration Program Transfer Costs. Axovant
shall reimburse and pay Benitec for all Benitec Collaboration Program Transfer
Costs, as described in Section 3.7(d) (Transfer of Know-How and Materials for
Collaboration Programs), to the extent incurred after the Effective Date, which
shall be payable as follows: Within [***] after the end of each Calendar Quarter
during which Benitec performs any work or provides any assistance described in
Section 3.7 (Transfer of Know-How and Materials for Collaboration Programs),
Benitec shall submit to Axovant a reasonably detailed report setting forth the
Benitec BB-301 Transfer Costs for such Calendar Quarter together with an invoice
therefor. Upon Axovant’s request, Benitec shall submit such additional
documentation as Axovant may reasonably request to support such report and
invoice. If Axovant in good faith believes that any such invoice is inaccurate,
then Axovant may dispute such invoice by promptly notifying Benitec of such
dispute regarding such invoice, which notice shall include a reasonably detailed
explanation of the basis for the dispute, within [***] following the date on
which Benitec submitted such invoice and, if Axovant timely raises such dispute,
the Parties shall seek in good faith to promptly resolve any such dispute.
Axovant shall pay all invoices submitted pursuant to this Section 8.2(d)
(Reimbursement of Benitec Collaboration Program Transfer Costs) to the extent
not subject to a good faith dispute timely raised in accordance with the
foregoing within [***] of receipt thereof. For clarity, Axovant shall have no
liability to Benitec under this Agreement for Benitec Collaboration Program
Transfer Costs that are not, in Axovant’s good faith, reasonable discretion
following consultation with Benitec in advance of Benitec incurring the Benitec
Collaboration Program Transfer Costs, reasonably necessary for the performance
of the transfer and assistance described in Section 3.7 (Transfer of Know-How
and Materials for Collaboration Programs), except as agreed in writing by an
authorized representative of Axovant; provided, however, that (i) Benitec shall
have no obligation to incur any Benitec Collaboration Program Transfer Costs
that would be excluded from reimbursement by Axovant pursuant to the foregoing,
and (ii) FTE hours that Axovant elects to have Benitec provide pursuant to
Section 3.7 (Transfer of Know-How and Materials for Collaboration Programs) or
FTE hours provided or costs incurred pursuant to the Collaboration Program
Transfer Plan shall automatically be deemed reasonably necessary for the
performance of the transfer and assistance described in Section 3.7 (Transfer of
Know-How and Materials for Collaboration Programs).


8.3
Milestone Payments.




(a)
Development and Regulatory Milestone Payments.



(i)    BB-301 Products. Subject to [***], within [***] after the first
achievement of each milestone event below by or on behalf of Axovant or any of
its Affiliates or Sublicensees, Axovant shall notify Benitec of the achievement
of such milestone event. Benitec shall invoice Axovant for the applicable
milestone payment, which shall be non-refundable and non-creditable. Axovant
shall remit payment to Benitec within [***] of the receipt of such invoice. For
clarity, each milestone payment below will be paid only once, irrespective of
how many BB-301 Products achieve the same milestone.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
35



--------------------------------------------------------------------------------




Milestone Events for BB-301 Products
Milestone Payments
(A) [***]
$[***]
(B) [***]
$[***]
(C) [***]
$[***]
(D) [***]
$[***]
(E) [***]
$[***]
(F) [***]
$[***]



For clarity, if any Milestone Event set forth above in this subsection (i) is
skipped, then the achievement of a subsequent Milestone Event set forth above
shall trigger the payment of all relevant preceding unpaid milestones under this
subsection (i) excluding Milestone Event (A), which shall only be paid if
actually achieved. The maximum amount payable by Axovant under this subsection
(i) is [***].


(ii)    Collaboration Products. Within [***] after the first achievement of each
milestone event below for each Collaboration Product by or on behalf of Axovant
or any of its Affiliates or Sublicensees, Axovant shall notify Benitec of the
achievement of such milestone event. Benitec shall invoice Axovant for the
applicable milestone payment, which shall be non-refundable and non-creditable.
Axovant shall remit payment to Benitec within [***] of the receipt of such
invoice.


Milestone Events for each Collaboration Product
Milestone Payments
(A) [***]
$[***]
(B) [***]
$[***]
(C) [***]
$[***]
(D) [***]
$[***]
(E) [***]
$[***]



For clarity, if any Milestone Event set forth above in this subsection (ii) is
skipped, then the achievement of a subsequent Milestone Event set forth above
triggers the payment of all preceding unpaid milestones, excluding Milestone
Event (C) above which shall only be paid if actually achieved. The maximum
amount payable by Axovant per Collaboration Product under this subsection (ii)
is [***].



(b)
Sales Milestone Payments





[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
36



--------------------------------------------------------------------------------





(i)    Subject to Subject to [***], within [***] after the end of an Axovant
Fiscal Year in which annual Net Sales of BB- 301 Products in the Field in the
Territory first reach any threshold indicated in the milestone events listed
below, Axovant shall notify Benitec of the achievement of such milestone event.
Benitec shall invoice Axovant for the applicable milestone payment, which shall
be non-refundable and non-creditable. Axovant shall remit payment to Benitec
within [***] of the receipt of such invoice. Each such milestone payment shall
only be paid once, irrespective of how many times the applicable milestone event
is subsequently achieved. The maximum amount payable by Axovant under this
subsection (i) is One Hundred and Twenty Million Dollars ($120,000,000).




Annual Net Sales Milestone Events for BB-301 Products
Milestone Payments
First time that annual Net Sales of all BB-301 Products is
> $[***]


$[***]
First time that annual Net Sales of all BB-301 Products is
> $[***]


$[***]



(ii)    Collaboration Products. On a Collaboration Program-by- Collaboration
Program basis, within [***] after the end of an Axovant Fiscal Year in which
annual Net Sales of the Collaboration Product from such Collaboration Program in
the Field in the Territory first reach any threshold indicated in the milestone
events listed below, Axovant shall notify Benitec of the achievement of such
milestone event. Benitec shall invoice Axovant for the applicable milestone
payment, which shall be non-refundable and non-creditable. Axovant shall remit
payment to Benitec within [***] of the receipt of such invoice. The maximum
amount payable by Axovant per Collaboration Program under this subsection (ii)
is Sixty Million Dollars ($60,000,000).


Annual Net Sales Milestone Events for Collaboration Product, per Collaboration
Program
Milestone Payments
First time that annual Net Sales of all Collaboration Products from such
Collaboration Program is > $[***]


$[***]
First time that annual Net Sales of all Collaboration Products from such
Collaboration Program is > $[***]


$[***]



(iii)    If an Annual Net Sales Milestone Event in Section 8.3(b)(i) or (ii)
(Sales Milestone Payments) is achieved for a given Licensed Product and payment
with respect to any previous milestone event for such Licensed Product has not
been made, then such previous milestone event shall be deemed achieved, Benitec
shall invoice Axovant for such unpaid previous milestone events, and Axovant
shall remit payment to Benitec within [***] of the receipt of such invoice for
each such accrued milestone payments.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
37



--------------------------------------------------------------------------------





8.4
Profit-Based Royalties for BB-301 Products.



(a)    Profit-Based Royalties Percentage. Benitec will have the right to receive
from Axovant (i) with respect to the period commencing on the Effective Date and
continuing until the Buy-Out Closing Date, thirty percent (30%) of all Net
Profits (if any) with respect to BB- 301 Products worldwide (such percentage,
the “Profit-Based Royalties Percentage”), and (ii) with respect to the period
commencing on the [***] starting after the date that is [***] following the
First Commercial Sale of a BB-301 Product and continuing until the [***] ending
prior to the expiration of the BB-301-Royalty Term, the greater of (A) the
Profit-Based Royalties Percentage of all Net Profits (if any) with respect to
BB-301 Products worldwide and (B) [***] BB-301 Products in all countries
worldwide (such [***] described in this clause (B), the “Benitec Minimum
Profit-Based Royalties”), as such Benitec Minimum Profit-Based Royalties amount
may be adjusted pursuant to Section 8.4(b) (Benitec Minimum Profit-Based Royalty
Adjustment) (the Dollar amount payable to Benitec pursuant to clause (i) or
(ii), as applicable, with respect to any Fiscal Quarter, the “Benitec Profit-
Based Royalties”). Axovant will retain all Net Profits with respect to BB-301
Products worldwide that remain after paying to Benitec the Benitec Profit-Based
Royalties (such calculation, the “Profit-Based Royalties”). Net Profits and Net
Losses will be calculated and paid in accordance with the terms set forth in
Exhibit B.


(b)    Benitec Minimum Profit-Based Royalties Adjustment. The calculation of the
Benitec Minimum Profit-Based Royalties amount is subject to adjustment, on a
country-by- country basis, as a result of the events set forth below (such
adjustments to be prorated for the then-current Fiscal Quarter in which the
reduction becomes applicable); provided, however, that, notwithstanding anything
to the contrary in this Agreement, in no event shall the Benitec Minimum
Profit-Based Royalties amount with respect to a given country be reduced by more
than [***] in the aggregate from the amount of the Benitec Minimum Profit-Based
Royalties amount that would otherwise be payable with respect to such country if
no reductions were applied. Subject to the foregoing:


(i)    Benitec Minimum Profit-Based Royalties Adjustment for Third Party License
Payments. Without limiting either Party’s rights or obligations under Section
9.10 (Relevant Third Party Rights), if Axovant, its Affiliates, or Sublicensees,
in their respective reasonable judgment, are required or determines it is
commercially necessary to make any payments to a Third Party for a license under
any Patent to make, have made, use, offer for sale, sell or import any BB-301
Product in the Field in a particular country in the Territory, then the Benitec
Minimum Profit-Based Royalties amount with respect to such country shall be
reduced by [***] of the amount of such payments made by Axovant to such Third
Party on account of the sale of the BB-301 Product in such country in such
Fiscal Quarter.


(ii)    Benitec Minimum Profit-Based Royalties Adjustment for Expiration of
Valid Claim. After the expiration of the last-to-expire Valid Claim of the
Benitec Patents that Cover the manufacture, use, or sale of such BB-301 Product
(or the Compound therein) in a particular country in the Territory, the portion
of the Benitec Minimum Profit-Based Royalties amount that is payable on the Net
Sales of BB-301 Products in such country in such Fiscal Quarter shall be reduced
by [***].




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
38



--------------------------------------------------------------------------------




(iii)    Benitec Minimum Adjustment for Generic Competition. If there is Generic
Competition for a particular BB-301 Product in a particular country in the
Territory in a particular Fiscal Quarter, the portion of the Benitec Minimum
Profit-Based Royalties amount that is payable on the Net Sales of BB-301
Products in such country in such Fiscal Quarter shall be reduced by [***].


(c)    Excess Costs (Losses). With respect to any Fiscal Quarter for which
Axovant reports a Net Loss with respect to BB-301 Products, Axovant will not be
required to make any payment to Benitec under Section 8.4(a) (Profit-Based
Royalties Percentage) in respect of such Fiscal Quarter, except to the extent
Axovant is required to pay a Benitec Minimum Profit-Based Royalties amount to
Benitec, and Axovant will bear all of such Net Losses, provided that Axovant
will have the right, as of the date such Net Loss is reported to Benitec, to
credit an amount equal to [***] of such Net Loss (the “Axovant Commercial
Credit”) against any future amounts payable to Benitec as a Profit-Based
Royalties Percentage (but not the Benitec Minimum Profit- Based Royalties) under
Section 8.4(a) (Profit-Based Royalties Percentage).



8.5
Royalty Payments for Collaboration Products.




(a)    Royalty Rate. Subject to the terms and conditions of this Agreement, and
on a Collaboration Program-by-Collaboration Program basis, Axovant shall make
non-refundable, non- creditable royalty payments to Benitec on the Net Sales of
Collaboration Products from such Collaboration Program sold in the Territory
during the applicable Royalty Term, as calculated by multiplying the applicable
royalty rate set forth below by the corresponding amount of Net Sales of all
Collaboration Products from such Collaboration Program sold in the Territory in
the applicable Axovant Fiscal Year.


Net Sales of Collaboration Products in the Territory per Collaboration Program
Royalty Rate
For that portion of aggregate Net Sales of such Collaboration Products in the
Territory in an Axovant Fiscal Year less than [***]


[***]%
For that portion of aggregate Net Sales of such Collaboration Products in the
Territory in an Axovant Fiscal Year greater than or equal to [***] but less than
or equal to [***]




[***]%
For that portion of aggregate Net Sales of such Collaboration Product in the
Territory in an Axovant Fiscal Year greater than [***]


[***]%




(b)    Royalty Term. The period with respect to which royalties shall be paid on
for a given Collaboration Product shall be determined on Collaboration
Product-by-Collaboration Product and country-by-country basis and shall commence
upon the First Commercial Sale of such Collaboration Product in such country in
the Territory and continue until the latest of (i) expiration of the
last-to-expire Valid Claim of the Benitec Patents and Collaboration Patents that
Cover the manufacture, use, or sale of such Collaboration Product (or the
Compound therein) in such country in the Territory; (ii) ten (10) years after
the First Commercial Sale of such Collaboration Product in such country; and
(iii) expiration of Regulatory Exclusivity for such Collaboration Product in
such country (the “Royalty Term” for such Collaboration Product and country).




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
39



--------------------------------------------------------------------------------




(c)    Royalty Adjustment. Royalties due pursuant to this Section 8.5 (Royalty
Payments for Collaboration Products) are subject to adjustment on a
country-by-country, Collaboration Product-by-Collaboration Product, and Fiscal
Quarter-by-Fiscal Quarter basis as a result of the events set forth below (such
adjustments to be prorated for the then-current Fiscal Quarter in which the
reduction becomes applicable); provided, however, that, notwithstanding anything
to the contrary in this Agreement, in no event shall the amount of any royalties
payable by Axovant (on a country-by-country, Collaboration
Product-by-Collaboration Product, and Fiscal Quarter-by-Fiscal Quarter basis) be
reduced by more than [***] in the aggregate from the amount of such royalties
that would otherwise be payable if no reductions were applied. Subject to the
foregoing:


(i)    Royalty Adjustment for Third Party License Payments. Without limiting
either Party’s rights or obligations under Section 9.10 (Relevant Third Party
Rights), if Axovant, its Affiliates, or Sublicensees, in their respective
reasonable judgment, are required or, subject to Axovant’s compliance with
Section 9.10 (Relevant Third Party Rights), determines it is commercially
necessary to make any payments to a Third Party for a license under any Patent
to make, have made, use, offer for sale, sell or import any Collaboration
Product in the Field in any country in the Territory, then, the amount of
royalties payable under Section 8.5(a) (Royalty Rate) shall be reduced by [***]
of the amount of such payments to such Third Party on account of the sale of the
Collaboration Products in such country in such Fiscal Quarter.


(ii)    Royalty Adjustment for Expiration of Valid Claim. After the expiration
of the last-to-expire Valid Claim of the Benitec Patents and Collaboration
Patents that Cover the manufacture, use, or sale of such Collaboration Product
(or the Compound therein) in a country in the Territory, the royalties payable
under Section 8.5(a) (Royalty Rate) on the sale of such Collaboration Product in
such country shall be reduced by [***].


(iii)    Royalty Adjustment for Generic Competition. If there is Generic
Competition for a particular Collaboration Product in a particular country in a
particular Fiscal Quarter, the royalties payable to Benitec on the sales of such
Collaboration Product in such country in such Fiscal Quarter shall be reduced by
[***].


(d)    Payment; Reports. Within (a) [***] after the end of each Fiscal Quarter
(other than the last Fiscal Quarter of an Axovant Fiscal Year) and (b) [***]
after the end of the last Fiscal Quarter of an Axovant Fiscal Year, commencing
with the First Commercial Sale of any Collaboration Product is made anywhere in
the Territory (whichever is earlier), Axovant shall (i) provide Benitec with a
report that contains the following information for the applicable Fiscal
Quarter, on a Collaboration Product-by-Collaboration Product and country-
by-country basis: (A) Net Sales in the Territory; (B) a calculation of the
royalty payment due on Net Sales in the Territory; and (C) the exchange rates
used. Benitec shall invoice Axovant for the corresponding royalty payment.
Axovant shall remit payment to Benitec within [***] of the receipt of such
invoice.


8.6    [***]. If Axovant, its Affiliates, or Sublicensees, [***], then the
following shall apply:


(a)    [***]. With respect to [***], Axovant shall be entitled to [***],
provided that in no event shall [***].




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
40



--------------------------------------------------------------------------------




(b)    [***]. With respect to any [***], Axovant shall be entitled to [***].


(c)    [***]. With respect to any [***], Axovant shall be entitled to [***]:


(i)    if Axovant [***] with respect to [***], then Axovant shall be entitled to
[***], provided that (A) for clarity, [***] and (B) [***]; or


(ii)    if Axovant [***], then Axovant shall be entitled to [***], provided that
(A) in no event shall [***], and (B) [***].


8.7
[RESERVED].



8.8    Late Payments. If any payment (other than an invoiced amount timely
disputed in good faith by Axovant in accordance with Sections 8.2(a)
(Reimbursement of Research and Development Plan Costs) or 8.2(b) (Reimbursement
of Benitec Manufacturing Technology Transfer Costs)) due is not paid by the due
date, Benitec may charge interest on any outstanding amount of such payment,
accruing as of the original due date, at an annual rate equal to [***] or the
maximum rate allowable by Applicable Law, whichever is less. The payment of such
interest shall not limit the Party entitled to receive payment from exercising
any other rights it may have as a consequence of the lateness of any payment.


8.9    Exchange Rate; Manner and Place of Payment. All payments hereunder shall
be payable in Dollars. When conversion of payments from any currency other than
Dollars is required, such conversion such conversion shall use the OANDA forex
currency converter, or other reputable currency converter agreed between Axovant
and Benitec from time to time, on the last day of the Fiscal Quarter in which
the applicable sales were made. All payments owed under this Agreement,
including the Upfront Payment, shall be made by wire transfer in immediately
available funds from a bank and account in Switzerland by Axovant to a bank and
account designated in writing by Benitec.


8.10
Taxes.



(a)    Taxes on Income. Notwithstanding anything else in this Section 8.10
(Taxes), each Party shall solely bear and pay all Taxes imposed on or measured
by such Party’s net income or gain (however denominated), franchise Taxes, and
branch profits Taxes arising directly or indirectly from the activities of the
Parties under this Agreement, in each case imposed on such Party.


(b)    Tax Cooperation. The Parties shall use commercially reasonable efforts to
cooperate with one another on all Tax matters with respect to this Agreement,
including to manage, to the extent permitted by Applicable Laws, Tax withholding
or similar obligations in respect of royalties, milestone payments, and other
payments made by Axovant to Benitec under this Agreement. In this connection,
the Parties agree that this Agreement is intended to be and shall be treated as
a license of the Benitec Technology for all Tax purposes and shall take that
position unless otherwise required by a Governmental Authority. The Parties
acknowledge and agree that the Upfront Payment described in Section 8.1 (Upfront
Payment) shall be sourced to Switzerland, is not subject to any withholding
Taxes, and shall take these positions unless otherwise required by a
Governmental Authority. The Parties acknowledge and agree that the reimbursement
costs


[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
41



--------------------------------------------------------------------------------




described in Section 8.2 (Reimbursement of Benitec Costs) are not subject to any
withholding Taxes and shall take that position unless otherwise required by a
Governmental Authority. The Parties shall cooperate in good faith (1) to
determine the source of payments made by Axovant to Benitec pursuant to this
Agreement for Tax purposes; (2) to determine the appropriate amount of
withholding Taxes that apply to such payments under Applicable Laws; and (3) to
determine and apply, to the extent permitted under Applicable Laws, arrangements
or positions that will minimize the incidence of withholding Taxes. At least
[***] prior to any payment, Axovant shall notify Benitec in writing of its
determination of where it believes such payment should be sourced for Tax
withholding and reporting purposes. If Benitec disagrees with Axovant’s
determination, Benitec may, within [***] after receipt of the determination,
deliver a notice (“Benitec Notice”) of its determination as to where such
payment should be sourced. If the Benitec Notice is duly delivered, Axovant and
Benitec will, during the [***] following such delivery, work together in good
faith to reach agreement on sourcing. If Axovant and Benitec are unable to reach
such agreement, they will promptly thereafter submit the sourcing determination
for resolution to an independent accountant from one of the Big Four accounting
firms that is not being used by either Party (and if the Parties cannot agree on
the selection it shall be the first Big Four accounting firm in this order that
is not being used by a Party: PwC, KPMG, Deloitte and Ernst & Young) and will
instruct the independent accountant to make a determination regarding sourcing
as promptly as practicable, and in any event within [***] after the date on
which such dispute is referred to the independent accountant (or such longer
period as the independent accountant may reasonably require, and should a longer
period be required and extend beyond the payment date, such longer period shall
extend the date of payment). The costs, fees and expenses of the independent
accountant shall be borne equally between Axovant and Benitec. The sourcing
determination of Axovant, if no Benitec Notice has been timely given, the
sourcing determination agreed to by the Parties or the sourcing determination
made by the independent accountant (the “Final Sourcing Determination”), will be
conclusive and binding on the Parties. The Parties agree to (and will cause
their respective Affiliates to) report, act and file in accordance with the
Final Sourcing Determination in any relevant Tax returns or Tax filings. The
Parties will promptly advise one another of the existence of any Tax audit,
controversy, litigation or other Tax proceeding related to the Final Sourcing
Determination. None of the Parties will take any position (whether on any Tax
returns, in any Tax proceeding or otherwise with respect to Taxes) that is
inconsistent with the Final Sourcing Determination except to the extent required
pursuant to a “determination” within the meaning of Section 1313(a) of the Code
(or any analogous provision of state, local or non-United States Law).
Notwithstanding anything to the contrary, in no event shall the Parties be
required to alter or otherwise modify the manner in which research, development,
manufacturing, commercialization or any other business activities with respect
to the Compounds and/or the Licensed Products are conducted in order to satisfy
any obligations in this Section 8.10(b) (Tax Cooperation) or Section 8.10(c)
(Tax Withholding). Notwithstanding anything to the contrary, Benitec shall
indemnify and hold harmless Axovant and its Affiliates for any and all Taxes
(including any associated penalties and interest) required by Applicable Law to
be withheld or otherwise deducted with respect to payments made by Axovant to
Benitec pursuant to this Agreement and any out-of-pocket costs incurred by
Axovant with respect to such indemnification (including any such costs incurred
in connection with any Tax audit, controversy, litigation or other Tax
proceeding related to such Taxes), except to the extent that any such Taxes
(including any associated interest and penalties) were directly incurred as a
result of Axovant’s failure to comply with the procedures for determining the
source of each payment as set forth in this Section 8.10(b) (Tax Cooperation).




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
42



--------------------------------------------------------------------------------




(c)    Tax Withholding. If withholding Taxes are imposed on any payment to
Benitec hereunder, the liability for such Taxes shall be the sole responsibility
of Benitec, and Axovant shall (i) deduct or withhold such Taxes from the payment
made to Benitec in accordance with the methodology set forth in Section 8.10(b)
(Tax Cooperation) above, (ii) timely pay such Taxes to the proper taxing
authority, and (iii) send the original or a certified copy of a receipt issued
by such taxing authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to
Benitec within [***] following such payment. To the extent that amounts are
deducted or withheld and paid to the proper taxing authority, such amounts shall
be treated for all purposes of this Agreement as having been paid to the persons
with respect to whom such amounts were withheld. Each Party shall comply with
(or provide the other Party with) any certification, identification or other
reporting requirements that may be reasonably necessary in order for Axovant to
not withhold Tax or to withhold Tax at a reduced rate under an applicable
bilateral income tax treaty, it being understood that an IRS Form W-8BEN or
W-8BEN-E shall be the proper form in the case of United States withholding,
unless a different form or forms are required by Applicable Law. Each Party
shall provide the other with commercially reasonable assistance to enable the
recovery, as permitted by Applicable Laws, of withholding Taxes or similar
obligations resulting from payments made under this Agreement, such recovery to
be for the benefit of Benitec as the Party bearing the cost of such withholding
Tax under this Section 8.10(c) (Tax Withholding).


(d)    VAT. Unless stated to the contrary in this Agreement, any amounts payable
by one Party to the other Party under this Agreement shall be exclusive of the
applicable VAT. If a Party makes a supply pursuant to this Agreement and VAT is
payable on that supply, the amounts payable for the supply (the “VAT-Exclusive
Consideration”) shall be increased by an amount equal to the VAT payable by the
supplying Party on that supply (the “Additional VAT Amount”), except where the
receiving Party is liable under the VAT law to pay the VAT on that supply. The
Additional VAT Amount shall be paid at the same time and in the same manner as
the VAT- Exclusive Consideration. In the event that a Party charges or pays any
amount of VAT, such Party shall promptly provide the original or a certified
copy of a receipt or invoice of such VAT to the other Party. Notwithstanding
anything else in this Section 8.10(d) (VAT) and without duplication, any amount
of VAT payable by either Party with respect to a Licensed Product or a Compound
on any payment to any Third Party shall be taken into account as an item of
expense for the purposes of determining the amount of Net Profits or Net Sales
if the party incurring the VAT does not receive a credit for that VAT.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
43



--------------------------------------------------------------------------------




(e)    Transfer Tax. Subject to Sections 8.10(a) (Taxes on Income), 8.10(c) (Tax
Withholding), and 8.10(d) (VAT), Axovant, on the one hand, and Benitec, on the
other hand, shall each bear and pay [***] of any transfer, sales, use, stamp
duty or similar Taxes or obligations (“Transfer Tax”) imposed on amounts payable
by Axovant to Benitec in connection with this Agreement or otherwise with
respect to the transactions contemplated by this Agreement, if such amount is
not taken into account as an item of expense for the purposes of determining the
amount of Net Profits or Net Sales. For the avoidance of doubt, Transfer Taxes
exclude Taxes on capital or revenue gains on the transfer or grant of any
rights. Each party shall cooperate with the other to file any Tax returns (as
required to be filed under Applicable Law) with respect to such Transfer Taxes.
Notwithstanding anything else in this Section 8.10(e) (Transfer Tax) and without
duplication, any amount of Transfer Taxes payable by either Party with respect
to a Licensed Product or a Compound on any payment to any Third Party shall be
taken into account as an item of expense for the purposes of determining the
amount of Net Profits or Net Sales if the party incurring the Transfer Tax does
not receive a credit for such Transfer Tax. The Parties acknowledge and agree
that no Australian stamp duty will apply on any amounts payable by Axovant to
Benitec in connection with this Agreement, and will not take any position
(whether on any Tax returns, in any Tax proceeding or otherwise with respect to
Taxes) that is inconsistent with such position, except to the extent required
pursuant to a “determination” within the meaning of Section 1313(a) of the Code
(or any analogous provision of state, local or non-United States Law).


8.11    Financial Records and Audit. Throughout the Term and the [***] year
period thereafter, each Party shall (and shall ensure that its Affiliates and
Sublicensees will) maintain complete and accurate records in sufficient detail
to permit the other Party to confirm the accuracy of all royalty payments and
other amounts payable under this Agreement and to verify the achievement (or
non-achievement) of milestone events under this Agreement. Upon at least [***]
prior notice, such records shall be open for examination, during regular
business hours, for a period of [***] Axovant Fiscal Years or Benitec Fiscal
Years from the end of the Axovant Fiscal Year or Benitec Fiscal Year,
respectively, to which such records pertain, and not more often than once each
Axovant Fiscal Year or Benitec Fiscal Year, as applicable, by an independent
certified public accountant selected by one Party and reasonably acceptable to
the other Party, for the sole purpose of verifying for Benitec or Axovant, as
applicable, the accuracy of the financial reports and invoices furnished by
either Party under this Agreement or of any payments made, or required to be
made, by either Party pursuant to this Agreement. The independent certified
public accountant shall disclose to the requesting Party only whether the
audited reports are correct or incorrect and the specific details concerning any
discrepancies. No other information shall be provided to the requesting Party.
The requesting Party shall bear the full cost of such audit unless such audit
reveals an underpayment by the other Party of more than [***] of the amount
actually due for any Axovant Fiscal Year or Benitec Fiscal Year, as applicable,
being audited, in which case the other Party shall reimburse the requesting
Party for the reasonable costs for such audit. A Party shall pay to the other
Party any underpayment or refund any overcharge discovered by such audit within
[***] after the accountant’s report, plus interest (as set forth in Section 8.8
(Late Payments)) from the original due date. If the audit reveals an overpayment
by Axovant, then Axovant may take a credit for such overpayment against any
future payments due to Benitec.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
44



--------------------------------------------------------------------------------




8.12    Audit Dispute. If Axovant or Benitec disputes the results of any audit
conducted pursuant to Section 8.11 (Financial Records and Audit), the Parties
shall work in good faith to resolve the disagreement. If the Parties are unable
to reach a mutually acceptable resolution of any such dispute within [***], the
dispute shall be submitted for resolution to a certified public accounting firm
jointly selected by each Party’s certified public accountants or to such other
person as the Parties shall mutually agree (the “Auditor”). The decision of the
Auditor shall be final and the costs of such procedure as well as the initial
audit shall be borne between the Parties in such manner as the Auditor shall
determine. If the Auditor determines that there has been an underpayment by
Axovant, Axovant shall then promptly pay to Benitec the underpayment within
[***] after the Auditor’s decision, plus interest (as set forth in Section 8.8
(Late Payments)) from the original due date. If the Auditor determines that
there has been an overcharge by Benitec, Benitec shall then promptly refund to
Axovant the overcharge within [***] after the Auditor’s decision, plus interest
(as set forth in Section 8.8 (Late Payments)) from the original due date. If the
Auditor determines that there has been an overpayment by Axovant, then Axovant
may take a credit for such overpayment against any future payments due to
Benitec.


8.13    Third Party Payments. Benitec shall be solely responsible for all
payments, if any, due with respect to the Compounds or Licensed Products
pursuant to the Existing Agreements or other agreements to which Benitec or any
of its Affiliates, as of the Effective Date, is a party for a license or rights
to intellectual property owned or controlled by any Third Party, including the
[***] Agreement entered into by [***] and Benitec and effective as of the [***].


8.14    Net Sales Reporting for Existing Agreements. To the extent an Existing
Agreement requires that net sales be calculated and reported on a basis other
than the basis on which Net Sales is calculated hereunder, for purposes of
determining amounts payable by Benitec to the Third Party licensor under such
Existing Agreement and fulfilling Benitec’s reporting obligations to such Third
Party licensor, upon Benitec’s written request to Axovant at least [***] but no
more than [***] prior to the date a report may be required under an Existing
Agreement, Axovant shall, concurrently with its provision to Benitec of the Net
Sales calculations, reports and statements to be provided by Axovant pursuant to
this Agreement, provide to Benitec such information specifically requested by
Benitec (e.g., calculation of such net sales on such other basis and the
reporting required by such Existing Agreement) so long as such information is
available from the internal reporting systems of Axovant.


8.15
Invoices and Estimates



(a)    Within [***] after the end of each month during the Term, Benitec shall
provide Axovant with a good faith estimate of the amount for which it
anticipates that it will invoice Axovant for any amounts for which Benitec is
required to invoice Axovant under this Agreement in such month.


(b)    Benitec shall include a reasonably detailed description of the work
performed or other basis for any amount for which it issues an invoice to
Axovant under this Agreement.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
45



--------------------------------------------------------------------------------





ARTICLE IX
INTELLECTUAL PROPERTY


9.1    Ownership.


(a)    Existing Intellectual Property. As between the Parties, and except as
expressly set forth herein, each Party shall retain sole ownership of any
Patents, Know-How and other intellectual property Controlled such Party or its
Affiliates as of the Effective Date, or developed or acquired by such Party or
its Affiliates outside of the performance of this Agreement.


(b)    Data. All Data generated in connection with any Development, regulatory,
manufacturing or Commercialization activities with respect to any Compound or
any Licensed Product conducted by or on behalf of Axovant or its Affiliates or
Sublicensees shall be deemed Collaboration Know-How and Axovant Technology.


(c)    Ownership of Collaboration Inventions and Collaboration Know-How. All
Collaboration Inventions and Collaboration Know-How will be and remain at all
times Axovant’s sole and exclusive property and shall be deemed to be Axovant’s
Confidential Information. Benitec hereby assigns and will cause its Affiliates
to assign, and Benitec and its Affiliates automatically will be deemed to have
assigned, to Axovant all of Benitec’s and its Affiliates’ right, title and
interest in and to all Collaboration Inventions and Collaboration Know-How.
Benitec will cause each of its subcontractors to assign to Benitec all of such
subcontractor’s right, title and interest in and to all Collaboration Inventions
and Collaboration Know-How so that Benitec can assign such Collaboration
Inventions and Collaboration Know-How to Axovant as set forth above. At
Axovant’s request, and without further compensation other than reimbursement of
Benitec’s reasonable, documented out-of-pocket costs directly incurred in
connection therewith, Benitec will undertake, and will cause its subcontractors
to undertake, all further actions required to perfect Axovant’s title to, and
quiet enjoyment of, such Collaboration Inventions and Collaboration Know-How. If
for any reason whatsoever Axovant is unable to secure Benitec’s signature on any
document needed in connection with furthering the purposes of this Section,
Benitec hereby irrevocably designates and appoints Axovant and its duly
authorized officers and agents, as Benitec’s and its Affiliates’ agents and
attorneys-in-fact, to act for and in behalf and instead of Benitec and its
Affiliates, to execute and file any documents and to do all other lawfully
permitted acts to further the purposes of this Section with the same legal force
and effect as if executed by Benitec or its applicable Affiliate, and shall
cause its subcontractors to do the same.


(d)    Disclosure of Collaboration Inventions, Collaboration Patents and
Collaboration Know-How. Each Party shall promptly disclose to the other Party in
writing all Collaboration Inventions, Collaboration Patents and Collaboration
Know-How, including any invention disclosures or other similar documents
submitted to such Party by its and its Affiliates’ employees, agents or
independent contractors describing such Collaboration Inventions, and shall
promptly respond to reasonable requests from the other Party for additional
information relating to such Collaboration Inventions and Collaboration
Know-How.


(e)    Inventorship. Inventorship of Inventions shall be determined by
application of U.S. patent laws pertaining to inventorship.







[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
46



--------------------------------------------------------------------------------




9.2
Patent Prosecution and Maintenance.



(a)    Axovant Patents. Axovant shall have the sole right, but not the
obligation, to control the preparation, filing, prosecution (including any
interferences, reissue proceedings, derivation proceedings, reexaminations,
inter partes review, oppositions, revocations, post-grant review proceedings and
any other proceedings before the U.S. Patent and Trademark Office and any
foreign equivalents and appeals therefrom) and maintenance (collectively,
“Prosecution and Maintenance”) of all Axovant Patents other than Collaboration
Patents and the first right, but not the obligation, to control the Prosecution
and Maintenance of all Collaboration Patents, in each case at its sole cost and
expense and by counsel of its own choice. With respect to Collaboration Patents,
Axovant shall:


(i)    (A) consult with Benitec and keep Benitec reasonably informed of the
status of such Patents and shall promptly provide Benitec with all material
correspondence received from any patent authority in connection therewith, (B)
promptly provide Benitec with drafts of all proposed material filings and
correspondence to any patent authority with respect to such Patents for
Benitec’s review and comment prior to the submission of such proposed filings
and correspondence, and (C) confer with Benitec and consider in good faith
Benitec’s comments prior to submitting such filings and correspondence, provided
that Benitec provides such comments within [***] (or a shorter period reasonably
designated by Axovant if [***] is not practicable given the filing deadline) of
receiving the draft filings and correspondence from Axovant.


(ii)    If Axovant desires to abandon or cease Prosecution and Maintenance of
any Collaboration Patent, Axovant shall provide reasonable prior written notice
to Benitec of such intention to abandon (which notice shall, to the extent
possible, be given no later than [***] prior to the next deadline for any action
that must be taken with respect to any such Patent in the relevant patent
office). In such case, upon Benitec’s written election provided no later than
[***] after such notice from Axovant, Benitec may assume Prosecution and
Maintenance of such Patent at Benitec’s expense. If Benitec does not provide
such election within [***] after such notice from Axovant, Axovant may, in its
sole discretion, continue Prosecution and Maintenance of such Patent or
discontinue Prosecution and Maintenance of such Patent.


(b)    Benitec Platform Patents.    Benitec shall have the sole right, but not
the obligation, to control the Prosecution and Maintenance of all Benitec
Platform Patents, at its sole cost and expense and by counsel of its own choice.
Benitec shall (i) keep Axovant informed as to all material developments with
respect to the Prosecution and Maintenance of the Benitec Platform Patents that
are being used by Axovant in connection with any Compound or Licensed Product in
the Field, including by providing copies of all substantive office actions or
any other substantive documents that Benitec receives from or submits to any
patent office, including notice of all interferences, reissues, re-examinations,
oppositions and post-issuance patent challenges and other proceedings under the
U.S. Leahy-Smith America Invents Act, (ii) promptly provide Axovant with drafts
of all proposed material filings and correspondence to any patent authority with
respect to such Patents for Axovant’s review and comment prior to the submission
of such proposed filings and correspondence, and (iii) confer with Axovant and
consider in good faith Axovant’s comments prior to submitting such filings and
correspondence, provided that Axovant provides such comments within [***] (or a
shorter period reasonably designated by Benitec if [***] is not practicable
given the filing deadline) of receiving the draft filings and correspondence
from Benitec.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
47



--------------------------------------------------------------------------------




(c)
Benitec Product Patents.



(i)    To the extent not prohibited by the terms of any in-licenses of Benitec
Patents from Third Parties to Benitec (including the Existing Agreements) which
have been disclosed to Axovant, Axovant shall have the first right, but not the
obligation, to control the Prosecution and Maintenance of all Benitec Patents
other than the Benitec Platform Patents (the “Benitec Product Patents”), at its
sole cost and expense and by counsel selected by Axovant and reasonably
acceptable to Benitec.


(ii)    With respect to the Benitec Product Patents described in subsection (i)
above, Axovant shall: (A) consult with Benitec and keep Benitec reasonably
informed of the status of such Patents and shall promptly provide Benitec with
all material correspondence received from any patent authority in connection
therewith, (B) promptly provide Benitec with drafts of all proposed material
filings and correspondence to any patent authority with respect to such Patents
for Benitec’s review and comment prior to the submission of such proposed
filings and correspondence, and (C) confer with Benitec and consider in good
faith Benitec’s comments prior to submitting such filings and correspondence,
provided that Benitec provides such comments within [***] (or a shorter period
reasonably designated by Axovant if [***] is not practicable given the filing
deadline) of receiving the draft filings and correspondence from Axovant.


(iii)    If Axovant desires to abandon or cease Prosecution and Maintenance of
any Benitec Patent, Axovant shall provide reasonable prior written notice to
Benitec of such intention to abandon (which notice shall, to the extent
possible, be given no later than [***] prior to the next deadline for any action
that must be taken with respect to any such Patent in the relevant patent
office). In such case, upon Benitec’s written election provided no later than
[***] after such notice from Axovant, Benitec may assume Prosecution and
Maintenance of such Patent at Benitec’s expense (the “Benitec Step-In Right”),
to the extent not prohibited by the terms of any licenses of Benitec Patents
from Third Parties to Benitec. If Benitec does not provide such election within
[***] after such notice from Axovant, Axovant may, in its sole discretion,
continue Prosecution and Maintenance of such Patent or discontinue Prosecution
and Maintenance of such Patent.


(d)    If Benitec is prevented by any agreement between Benitec and a Third
Party licensor from granting to Axovant the first right to Prosecute and
Maintain any Benitec Product Patent in accordance with Section 9.2(c)(iii)
(Benitec Product Patents), then Benitec shall, to the extent not prohibited by
such agreement, maintain patent protection on, and shall not cease to pursue,
discontinue its financial support for, abandon or otherwise forfeit, any Benitec
Product Patent, except to the extent otherwise consented to by Axovant in
writing, such consent not to be unreasonably conditioned, withheld or delayed.
To the extent permitted by such agreement, Benitec shall (A) consult with
Axovant and keep Axovant reasonably informed of the status of such Patents and
shall promptly provide Axovant with all material correspondence received from
any patent authority in connection therewith, (B) promptly provide Axovant with
drafts of all proposed material filings and correspondence to any patent
authority with respect to such Patents for Axovant’s review and comment prior to
the submission of such proposed filings and correspondence, and (C) confer with
Axovant and consider in good faith Axovant’s comments prior to submitting such
filings and correspondence, provided that Axovant provides such comments within
[***] (or a shorter period reasonably designated by Benitec if [***] is not
practicable given the filing deadline) of receiving the draft filings and
correspondence from Benitec.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
48



--------------------------------------------------------------------------------




9.3    Cooperation of the Parties. If either Benitec or Axovant becomes aware of
any challenges by any Third Parties to the validity of any of any Benitec
Patent, it will notify the other Party in writing to that effect. Each Party
agrees to cooperate fully in the preparation, filing, prosecution, and
maintenance of Patents under Section 9.2 (Patent Prosecution and Maintenance),
at its own cost. Such cooperation includes: (a) executing all papers and
instruments, or requiring its employees or contractors, to execute such papers
and instruments, so as enable the other Party to apply for and to prosecute
patent applications in any country as permitted by Section 9.2 (Patent
Prosecution and Maintenance); and (b) promptly informing the other Party of any
matters coming to such Party’s attention that may affect the preparation,
filing, prosecution or maintenance of any such patent applications.



9.4
Infringement by Third Parties.




(a)    Notice. If either Benitec or Axovant becomes aware of any infringement or
threatened infringement by a Third Party of any Benitec Patent, which infringing
activity involves the using, making, importing, offering for sale or selling of
a Compound or Licensed Product, or the submission to a Party or a Regulatory
Authority of an application for a product referencing a Licensed Product, or any
declaratory judgment or equivalent action challenging any Benitec Patent in
connection with any such infringement (each, a “Product Infringement”), it will
notify the other Party in writing to that effect.


(b)
Benitec Patents.



(i)    Subject to this Section 9.4(b) (Benitec Patents) and the terms of
Benitec’s license agreements, including the Existing Agreements, Axovant shall,
right as between Benitec and Axovant, bring an appropriate suit or take other
action against any person or entity engaged in, or to defend against, a Product
Infringement of any Benitec Patents, at its own expense and by counsel of its
own choice. Benitec may, at its own expense, be represented in any such action
by counsel of its own choice, and Axovant and its counsel will reasonably
cooperate with Benitec and its counsel in strategizing, preparing, and
prosecuting any such action or proceeding. If Axovant fails to bring an action
or proceeding with respect to such Product Infringement of any Benitec Patent
within (A) [***] following the notice of alleged infringement or declaratory
judgment or (B)[***] before the time limit, if any, set forth in the appropriate
laws and regulations for the filing of such actions, whichever comes first,
Benitec shall have the right, but not the obligation, to bring and control any
such action at its own expense and by counsel of its own choice, and Axovant
may, at its own expense, be represented in any such action by counsel of its own
choice.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
49



--------------------------------------------------------------------------------




(ii)    Except as otherwise agreed by the Parties as part of a cost-sharing
arrangement, any recovery or damages realized as a result of such action or
proceeding with respect to Benitec Patents shall be used first to reimburse the
Parties’ documented out-of-pocket legal expenses relating to the action or
proceeding, and any remaining compensatory damages relating to Licensed Products
(including lost sales or lost profits with respect to Licensed Products) shall
be retained by the Party that brought and controlled such action or proceeding,
and in the case that Axovant brought and controlled such action or proceeding,
such remaining recovery, if related to a BB-301 Product shall be deemed to be
Net Profits ([***]) subject to profit-based royalty sharing with Benitec in
accordance with Section 8.4 (Profit-Based Royalties for BB-301 Products) or, if
related to Collaboration Products, shall be deemed to be Net Sales subject to
royalty payments to Benitec in accordance with the royalty provisions of Section
8.5 (Royalty Payments for Collaboration Products).


(c)    Axovant Patents. Axovant shall have the sole right, as between Benitec
and Axovant, but not the obligation, to bring an appropriate suit or take other
action against any person or entity engaged in, or to defend against, a Product
Infringement of any Axovant Patents at its own expense and by counsel of its own
choice. Any recovery or damages realized as a result of such action or
proceeding by Axovant with respect to Axovant Patents in the Territory shall be
used first to reimburse Axovant’s documented out-of-pocket legal expenses
relating to the action or proceeding, and any remaining recoveries relating to
Licensed Products (including lost sales or lost profits with respect to Licensed
Products) shall be retained solely by Axovant.


(d)    Biosimilars. Axovant shall be responsible for determining the strategy
with respect to certifications, notices and patent enforcement procedures
regarding Benitec Patents Covering any Compound or Licensed Product under the
U.S. Food, Drug & Cosmetics Act and the Biologics Price Competition and
Innovation Act of 2009 (the “BPCIA”). Benitec shall cooperate, as reasonably
requested by Axovant, in a manner consistent with this Section. Benitec hereby
authorizes Axovant to: (i) provide in any BLA or in connection with the BPCIA, a
list of Benitec Patents as required under the BPCIA; (ii) except as otherwise
expressly provided in this Agreement, exercise any rights exercisable by Axovant
as an exclusive licensee under the BPCIA; and (iii) exercise any rights that may
be exercisable by Axovant as reference product sponsor under the BPCIA,
including (A) engaging in the Patent resolution provisions of the BPCIA with
regard to Benitec Patents Covering any Compound or Licensed Product; and (B)
determining which Patents will be the subject of an immediate Patent
infringement action under 42 U.S.C. § 262(l)(6) of the BPCIA; provided that with
respect to Axovant’s exercise of rights under the BPCIA, Axovant shall consult
with a representative of Benitec designated by Benitec in writing and qualified
to receive confidential information pursuant to § 262(l)(1) of the BPCIA with
respect to Axovant’s exercise of any rights exercisable as reference product
sponsor, including providing such representative with timely copies of material
correspondence relating to such matters, providing such representative the
opportunity, reasonably in advance of any related Axovant action, to comment
thereon and to consult with and consider in good faith the requests and
suggestions of Benitec with respect to such matters.


(e)    Cooperation. In the event a Party brings an action in accordance with
this Section 9.4 (Infringement by Third Parties), the other Party shall
cooperate fully, including, if required to bring such action, the furnishing of
a power of attorney or being named as a party to such action.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
50



--------------------------------------------------------------------------------




(f)    Other Infringement. Benitec shall have the sole right, but not the
obligation, to bring and control, at its own cost and expense, any legal action
in connection with any infringement of any Benitec Patent that is not a Product
Infringement. Axovant shall have the sole right, but not the obligation, to
bring and control, at its own cost and expense, any legal action in connection
with any infringement of any Axovant Patent that is not a Product Infringement.


9.5    Infringement of Third Party Rights. Each Party shall promptly notify the
other in writing of any allegation by a Third Party that the manufacture,
Development, or Commercialization of any Compound or Licensed Product infringes
or may infringe the intellectual property rights of a Third Party. If a Third
Party asserts that any of its Patents or other rights are infringed by the
manufacture, Commercialization or Development by Axovant or its Affiliates of
any Licensed Product, Axovant shall have the sole right, but not the obligation,
to defend against any such assertions at its sole cost and expense. Benitec
shall cooperate fully and shall provide full access to documents, information
and witnesses as reasonably requested by the Party defending such action. The
Party defending the action will reimburse all reasonable, out-of- pocket costs
incurred in connection with such requested cooperation. Notwithstanding the
foregoing, the Parties’ rights and obligations under this Section 9.5
(Infringement of Third Party Rights), including payment obligations, will be
subject to the terms of ARTICLE XI (Indemnification), provided, however, that
Benitec’s obligations to indemnify Axovant relating to intellectual property
infringement shall be solely as set forth in ARTICLE XI.


9.6    Consent for Settlement. Neither Party shall unilaterally enter into any
settlement or compromise of any action or proceeding under this ARTICLE IX
(Intellectual Property) that would in any manner alter, diminish, or be in
derogation of the other Party’s rights under this Agreement without the prior
written consent of such other Party, which shall not be unreasonably
conditioned, withheld, or delayed.


9.7    Patent Marking. Axovant shall mark and ensure that its Affiliates mark
all patented Licensed Products they sell or distribute pursuant to this
Agreement in accordance with the applicable patent statutes or regulations in
the country or countries of manufacture and sale thereof.


9.8    Patent Extensions. Axovant shall have sole decision-making authority
regarding, and Benitec shall reasonably cooperate with Axovant (and Axovant
shall reimburse Benitec’s reasonable, documented, out-of-pocket costs directly
incurred in connection therewith) in obtaining, patent term restoration,
supplemental protection certificates or their equivalents, and patent term
extensions with respect to the Benitec Patents and Axovant Patents in any
country in the Territory where applicable. Axovant shall file for such
extensions at Axovant’s sole cost and expense.


9.9    Trademarks. Axovant shall own and be responsible for all trademarks,
trade names, branding or logos related to Licensed Products in the Field in the
Territory (“Marks”). Axovant shall be responsible for selecting, registering,
prosecuting, defending, and maintaining all such Marks at Axovant’s sole cost
and expense.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
51



--------------------------------------------------------------------------------




9.10    Relevant Third Party Rights. If either Party identifies any Patent or
other intellectual property, Controlled by a Third Party in any country in the
Territory that may be commercially necessary in connection with the Development
or Commercialization of a Licensed Product hereunder, then, such Party will
promptly notify the other Party. Following receipt of such notice, on Benitec’s
request, the Parties shall meet and discuss whether Axovant or Benitec should
obtain one or more licenses with respect to such rights or take other
appropriate measures in view of such Third Party rights, such as whether the
Parties should obtain an opinion relating to such Third Party intellectual
property rights, or take alternative approaches to avoid using such Third Party
intellectual property rights. As between the Parties, Axovant shall have the
right, but not the obligation, to negotiate and obtain a license or other rights
from such Third Party to such Third Party Right as necessary or desirable to
Develop or Commercialize Licensed Products in such country. Notwithstanding the
foregoing, if Axovant negotiates and obtains any such license from a Third
Party, Axovant shall be entitled to offset payments made on account of such
license to the extent set forth in Section 8.4(b)(i) (Benitec Minimum
Profit-Based Royalties Adjustment for Third Party License Payments) or 8.5(c)(i)
(Royalty Adjustment for Third Party License Payments) as applicable.


ARTICLE X
REPRESENTATIONS AND WARRANTIES


10.1    Mutual Representations and Warranties. Each Party represents and
warrants to the other that, as of the Effective Date: (a) it is duly organized
and validly existing under the laws of its jurisdiction of incorporation or
formation, and has full corporate or other power and authority to enter into
this Agreement and to carry out the provisions hereof; (b) it is duly authorized
to execute and deliver this Agreement and to perform its obligations hereunder,
and the person or persons executing this Agreement on its behalf has been duly
authorized to do so by all requisite corporate action; (c) this Agreement is
legally binding upon it, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, or similar laws affecting the rights of
creditors generally and equitable principles, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a Party
or by which it may be bound, nor violate any material law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it; and (d) it has the right to grant the licenses granted by it under this
Agreement.


10.2
Mutual Covenants.



(a)    Employees, Consultants and Contractors. Each Party covenants that it has
obtained or will obtain written agreements from each of its employees,
consultants and contractors who perform Development, manufacturing or
Commercialization activities pursuant to this Agreement, which agreements will
obligate such persons to obligations of confidentiality and non- use and to
assign Inventions in a manner consistent with the provisions of this Agreement.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
52



--------------------------------------------------------------------------------




(b)    Debarment. Each Party represents, warrants and covenants to the other
Party that neither it, nor any of its Affiliates, nor any of its or its
Affiliates’ employees, agents, or, to its Knowledge, contractors, has been, or
during the Term will be, debarred, disqualified, excluded, suspended or
otherwise been deemed ineligible to participate in any health care programs of
any Governmental Authority, or convicted of any crime regarding health care
products or services that may result in any such debarment, disqualification,
exclusion, suspension, ineligibility or conviction, including, without
limitation, debarment under 21 U.S.C. § 335a or any similar Applicable Law or
exclusion under 42 U.S.C. § 1320a-7 or any similar Applicable Law. If either
Party becomes aware of any such actual or threatened debarment,
disqualification, exclusion, suspension, ineligibility or conviction that
directly or indirectly relate to activities contemplated by this Agreement, such
Party shall immediately notify the other Party in writing.


(c)
Compliance. Each Party covenants as follows:



(i)    In the performance of its obligations under this Agreement, such Party
shall comply and shall cause its and its Affiliates’ employees, agents and
contractors to comply with all Applicable Laws, including all anti-corruption
and anti-bribery laws and regulations, economic, trade and financial sanctions,
and trade embargoes.


(ii)    Such Party and its and its Affiliates’ employees and contractors shall
not, in connection with the performance of their respective obligations under
this Agreement, directly or indirectly through Third Parties, pay, promise or
offer to pay, or authorize the payment of, any money or give any promise or
offer to give, or authorize the giving of anything of value to a Public Official
or Entity or other person for purpose of obtaining or retaining business for or
with, or directing business to, any person, including either Party (and each
Party represents and warrants that as of the Effective Date, such Party, and to
its Knowledge, its and its Affiliates’ employees and contractors, have not
directly or indirectly promised, offered or provided any corrupt payment,
gratuity, emolument, bribe, kickback, illicit gift or hospitality or other
illegal or unethical benefit to a Public Official or Entity or any other person
in connection with the performance of such Party’s obligations under this
Agreement, and each Party covenants that it and its Affiliates’ employees and
contractors shall not, directly or indirectly, engage in any of the foregoing).


10.3    Neither Party, nor any of its directors, officers, employees or
subcontractors, or, to its knowledge, agents, is subject to economic, trade or
financial sanctions under Applicable Law. Neither Party will, directly or
indirectly, use the proceeds of the transactions contemplated hereby, or lend,
contribute or otherwise make available such proceeds, to any individual or
entity otherwise subject to such sanctions.


10.4    Additional Benitec Representations, Warranties and Covenants. Benitec
represents, warrants and covenants, as applicable, to Axovant that, as of the
Effective Date:


(a)    neither it nor any of its Affiliates have previously assigned,
transferred, conveyed or otherwise encumbered its respective right, title and
interest in any of the Patents listed on Exhibit A Covering BB-301 Compound or
any Compound directed to PABPN1 or any Scheduled Target in the Field in the
Territory in a manner that is inconsistent with the exclusive licenses granted
to Axovant under Section 2.1 (Licenses to Axovant);




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
53



--------------------------------------------------------------------------------




(b)    all issued Patents listed on Exhibit A (i) are (A) to Benitec’s
Knowledge, subsisting and are not invalid or unenforceable, in whole or in part
and (B) free of any encumbrance, lien or claim of ownership by any Third Party
and (ii) have been prosecuted, filed and maintained in accordance with
Applicable Law and all applicable fees have been paid on or before the due date
for payment. With respect to any pending applications listed on Exhibit A, such
applications are being prosecuted in the respective patent offices in the
Territory in accordance with Applicable Law and Benitec and its Affiliates have
presented all relevant references, documents, and information of which it or the
inventors are aware to the relevant patent examiner at the relevant patent
office;


(c)    true, complete and correct copies of the file wrappers and other
documents and materials relating to the prosecution, defense, maintenance,
validity and enforceability of the Patents listed on Exhibit A have been
provided or made available to Axovant prior to the Effective Date;


(d)    to Benitec’s Knowledge, (i) each person who has or has had any rights in
or to any Patents listed in Section 1 of Exhibit A or any Benitec Know-How, has
assigned and has executed an agreement assigning its entire right, title, and
interest in and to such Patents listed in Section 1 of Exhibit A and Benitec
Know-How to Benitec, and (ii) no current officer, employee, agent, or consultant
of Benitec or any of its Affiliates is in violation of any term of any
assignment or other agreement regarding the protection of the Patents listed on
Exhibit A or other intellectual property or proprietary Know-How of Benitec or
such Affiliate or of any employment contract relating to the relationship of any
such person with Benitec;


(e)    neither Benitec nor any of its Affiliates have received any notice from a
Third Party that the Development of BB-301 conducted by Benitec prior to the
Effective Date has infringed any Patents of any Third Party or misappropriated
any other intellectual property of any Third Party and has no Knowledge of any
imminent or likely threat from a Third Party of such infringement or
misappropriation;


(f)    neither Benitec nor any of its Affiliates have granted to any Third
Party, and no Third Party retains, any rights relating to any BB-301 Compound,
and neither Benitec nor any of its Affiliates will during the Term grant any
right to any Third Party under the Benitec Technology that would conflict with
the rights granted to Axovant hereunder;


(g)    to Benitec’s Knowledge, no Third Party is infringing or misappropriating
any of the Benitec Technology;


(h)    no claim or action has been brought or, to Benitec’s Knowledge,
threatened in writing by any Third Party alleging that the Benitec Patents are
invalid or unenforceable, and no Benitec Patent is the subject of any
interference, derivation, opposition, cancellation or other protest proceeding;


(i)    the patents and patent applications listed on Exhibit A constitute all
existing Benitec Patents relating to the development and commercialization of
BB-301 Compound and Compounds directed to PABPN1 or a Scheduled Target in the
Field in the Territory;


(j)    to Benitec’s Knowledge, there is no Know-How necessary for the
Development and manufacture of BB-301 Compound or any Compound directed to
PABPN1 or a Scheduled Target in the Field in the Territory that is Controlled
(mutatis mutandis) by any Third Party;


[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
54



--------------------------------------------------------------------------------






(k)    neither Benitec nor its Affiliates has granted any Third Party any rights
of reference or use with respect to any Regulatory Documentation;



(l)    Schedule 10.4(l) sets forth a list of all agreements to which Benitec or
any of its Affiliates is a party under which Benitec grants a sublicense of
rights obtained under such agreement to Axovant pursuant to this Agreement
(“Existing Agreements”). All Existing Agreements are in full force and effect,
no notice has been delivered of any breach under such Existing Agreements and no
rights granted herein are inconsistent with any Existing Agreement. Benitec and
its Affiliates, and to Benitec’s Knowledge, the other parties to the Existing
Agreements are in compliance in all material respects with the Existing
Agreements. Benitec has provided true and complete copies of such Existing
Agreements to Axovant;


(m)     Schedule 10.4(m) sets forth a list of all Third Party vendors which have
performed any substantive work relating to any BB-301 Compound on behalf of
Benitec or its Affiliates (i) in the twelve (12) months preceding the Effective
Date or (ii) as of the Effective Date;


(n)    To Benitec’s Knowledge, there are no circumstances currently existing
that would reasonably be expected to lead to any loss of or refusal to renew any
Regulatory Approval or result in an investigation, corrective action or
enforcement action by any other Regulatory Authority with respect to BB-301
Compound or any Compound directed to PABPN1 or any Scheduled Target in the Field
in the Territory;


(o)    Benitec has no Knowledge of any material side effect or adverse effect
(each, in humans or animals) resulting from, or alleged to result from BB-301
Compound or any Compound directed to PABPN1 or any Scheduled Target in the Field
in the Territory;


(p)    to Benitec’s Knowledge, it has provided Axovant with true, accurate and
complete information, reports and data concerning all scientific studies
relating to BB-301 Compound or any Compound directed to PABPN1 or any Scheduled
Target in the Field in the Territory;


(q)    the research, Development and manufacture of all BB-301 Compounds and BB-
301 Products by or on behalf of Benitec and its Affiliates prior to the
Effective Date has been conducted compliance with Applicable Law and regulatory
standards, including as applicable those relating to GLP, and no person made any
claim, or has a bona fide legal basis to make a claim, of personal injury, death
or injury to property arising from the performance of such research, Development
or manufacture;


(r)    no Third Party that has conducted any research, Development or
manufacture of any BB-301 Compound or BB-301 Product by or on behalf of Benitec
and its Affiliates prior to the Effective Date has, with respect to any contract
between such Third Party and Benitec or its applicable Affiliate, (i) made any
claim of breach of such contract, or (ii) has a bona fide legal basis to make a
claim of breach of such contract, in each case, against Benitec or its
applicable Affiliate;




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
55



--------------------------------------------------------------------------------




(s)    Benitec has disclosed to Axovant all Patents owned or controlled by any
Third Party of which Benitec is aware that, in Benitec’s reasonable good faith
judgement, may be reasonably necessary for the manufacture, Development or
Commercialization or to otherwise the BB-301 Compounds (including any vector
used in conjunction therewith) in the Field in the Territory as such BB-301
Compounds exist as of the Effective Date;


(t)    all animal studies and other non-clinical tests conducted by Benitec or
its Affiliates relating to any Compound were conducted by or on behalf of
Benitec or its Affiliates in all material respects in accordance with its or
their standard operating procedures for the conduct of animal or non-clinical
studies at the time such tests were conducted;


(u)    no license or rights to any [***] are necessary to make, have made, use,
sell offer for sale, import or export BB-301 Compounds in any country in the
Territory;


(v)    neither Benitec nor any of its Affiliates have used any [***] in
connection with the research or Development of BB-301 Compounds or any gene
therapy construct licensed to Axovant hereunder; and


(w)    To Benitec’s Knowledge, [***] is not necessary for the Commercialization
of BB-301 Compounds for therapeutic applications.


10.5    Third Party Vendors. Benitec (a) represents warrants that, as of the
Effective Date it has made all payments due to the Third Party Vendors,
including to [***], and (b) covenants that, following the Effective Date, it
shall make all payments due to (i) the Third Party Vendors, including to [***],
and (ii) any of its subcontractors performing any research or Development
activities hereunder, subject to Benitec’s withholding of amounts for which
there is a reasonable, good faith dispute.


10.6    No Other Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES, AND EACH PARTY EXPRESSLY DISCLAIMS, ANY AND ALL WARRANTIES
OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF PATENTS,
NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR
ARISING FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES.



ARTICLE XI

INDEMNIFICATION


11.1    Indemnification by Benitec. Benitec shall indemnify and hold Axovant,
its Affiliates and Sublicensees, and their respective officers, directors,
agents and employees (“Axovant Indemnitees”) harmless from and against any
Claims to the extent arising or resulting from:


(a)    the gross negligence or willful misconduct of any of the Benitec
Indemnitees;


(b)    any breach of any of the warranties or representations made by Benitec to
Axovant under this Agreement; or


[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
56



--------------------------------------------------------------------------------






(c)
any breach by Benitec of any covenant or obligation under this Agreement.



in each case, except to the extent such Claims result from Section 11.2(a)–(d)
(Indemnification by Axovant).



11.2    Indemnification by Axovant. Axovant shall indemnify and hold Benitec,
its Affiliates, and their respective officers, directors, agents and employees
(“Benitec Indemnitees”) harmless from and against any Claims to the extent
arising or resulting from:


(a)    the research, development (both pre-clinical and clinical), manufacture,
promotion, or commercialization of any Compound or Licensed Product by or on
behalf of Axovant, its Affiliates, or Sublicensees on or after the Effective
Date;


(b)
the gross negligence or willful misconduct of any Axovant Indemnitees;



(c)    any breach of any of the warranties or representations made by Axovant to
Benitec under this Agreement; or


(d)    any breach by Axovant of any covenant or obligation under this Agreement;
in each case, except to the extent such Claims result from Section 11.1(a)–(c)
(Indemnification by Benitec).


11.3    Indemnification Procedure. If either Party is seeking indemnification
under Sections 11.1 (Indemnification by Benitec) or 11.2 (Indemnification by
Axovant) (the “Indemnified Party”), it shall inform the other Party (the
“Indemnifying Party”) of the claim giving rise to the obligation to indemnify
pursuant to such section as soon as reasonably practicable after receiving
notice of the claim, provided that the failure or delay by an Indemnified Party
to give such notice of a Claim shall not affect the indemnification obligations
provided hereunder except to the extent the Indemnifying Party is actually and
materially prejudiced as a result of such failure or delay to give notice, in
which case the Indemnifying Party shall be relieved of its obligation under this
ARTICLE XI (Indemnification). The Indemnifying Party may assume the defense of
any such claim for which it is obligated to indemnify the Indemnified Party. The
Indemnified Party shall cooperate with the Indemnifying Party and the
Indemnifying Party’s insurer as the Indemnifying Party may reasonably request,
and at the Indemnifying Party’s cost and expense. The Indemnified Party may
participate, at its own expense and with counsel of its choice, in the defense
of any claim or suit that has been assumed by the Indemnifying Party. Neither
Party shall have the obligation to indemnify the other Party in connection with
any settlement made without such Party’s written consent, which consent shall
not be unreasonably conditioned, withheld, or delayed. If the Parties cannot
agree as to the application of Section 11.1 (Indemnification by Benitec) or
Section 11.2 (Indemnification by Axovant) as to any claim, pending resolution of
the dispute pursuant to Section 14.9 (Dispute Resolution), the Parties may
conduct separate defenses of such claims, with each Party retaining the right to
claim indemnification from the other Party in accordance with Section 11.1
(Indemnification by Benitec) or Section 11.2 (Indemnification by Axovant) upon
resolution of the underlying claim.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
57



--------------------------------------------------------------------------------




11.4    Mitigation of Loss. Each Indemnified Party shall take, and shall procure
that its Affiliates take, all such reasonable steps and actions as are
reasonably necessary or as the Indemnifying Party may reasonably require in
order to mitigate any Claims (or potential losses or damages) under this ARTICLE
XI (Indemnification). Nothing in this Agreement shall or shall be deemed to
relieve any Party of any common law or other duty to mitigate any losses
incurred by it.



11.5    Special, Indirect and Other Losses. EXCEPT IN THE EVENT OF A PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR BREACH OF ARTICLE XII
(CONFIDENTIALITY), NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER
PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION
WITH THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER; provided, however, that
this Section 11.5 (Special, Indirect and Other Losses) shall not be construed to
limit either Party’s indemnification obligations under Section 11.1
(Indemnification by Benitec) or Section 11.2 (Indemnification by Axovant), as
applicable. Nothing in this Section 11.5 (Special, Indirect and Other Losses)
shall prejudice or limit either Party’s rights and remedies available at law or
equity relating to the unauthorized use of such Party’s or its Affiliates’
intellectual property by the other Party or its Affiliates.


11.6    Insurance. Each Party, at its own expense, shall maintain product
liability and other appropriate insurance (or self-insure) in an amount
consistent with sound business practice and reasonable in light of its
obligations under this Agreement during the Term. Each Party shall provide a
certificate of insurance (or evidence of self-insurance) evidencing such
coverage to the other Party upon request. Without limiting the foregoing,
Axovant shall, at its own expense, procure and maintain insurance, including,
without limitation, product liability insurance, in a manner adequate to cover
its activities obligations hereunder and consistent with normal business
practices of prudent companies similarly situated at all times during which any
Licensed Product is being manufactured, clinically tested or commercially
distributed or sold. It is understood that such insurance shall not be construed
to create any limitation of Axovant’s liability under or in connection with this
Agreement. Axovant shall provide Benitec with written evidence of such insurance
or self-insurance upon request.



ARTICLE XII
CONFIDENTIALITY; PUBLICATION


12.1    Duty of Confidence. The Parties hereby agree as follows:



(a)    all Confidential Information disclosed by a Party (the “Disclosing
Party”) or its Affiliates under this Agreement will be maintained in confidence
and otherwise safeguarded by the recipient Party (the “Receiving Party”) and its
Affiliates using at least the same standard of care as the Receiving Party uses
to protect its own proprietary or Confidential Information (but in no event less
than reasonable care);


(b)    the Receiving Party may only use any such Confidential Information for
the purposes of performing its obligations or exercising its rights under this
Agreement; and




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
58



--------------------------------------------------------------------------------




(c)    the Receiving Party may disclose Confidential Information of the
Disclosing Party only to: (i) the Receiving Party’s Affiliates and, in the case
of Axovant as the Receiving Party, its Sublicensees; and (ii) employees,
directors, agents, contractors, consultants and advisers of the Receiving Party
and its Affiliates and, in the case of Axovant as the Receiving Party,
Sublicensees, in each case to the extent reasonably necessary for the purposes
of, and for those matters undertaken pursuant to, this Agreement; provided that
such persons are bound to maintain the confidentiality, and not to make any
unauthorized use, of the Confidential Information in a manner consistent with
this ARTICLE XII (Confidentiality; Publication).


12.2    Exceptions. The foregoing obligations as to particular Confidential
Information of a Disclosing Party shall not apply to the extent that the
Receiving Party can demonstrate by competent evidence that such Confidential
Information:



(a)    is lawfully known by the Receiving Party at the time of its receipt, not
through a prior disclosure by the Disclosing Party, and from a source that was
not known to have a duty of confidentiality, as shown by contemporaneous written
documents of the Receiving Party, provided that this Section 12.2(a) shall not
apply to any Collaboration Inventions, Collaboration Know-How or Benitec
Know-How that is solely related to a Compound or a Licensed Product;


(b)    is in the public domain by use or publication before its receipt from the
Disclosing Party, or thereafter enters the public domain through no fault of, or
breach of this Agreement by, the Receiving Party;


(c)    is subsequently disclosed to the Receiving Party on a non-confidential
basis by a Third Party who may lawfully do so and is not under an obligation of
confidentiality to the Disclosing Party; or


(d)    is developed by the Receiving Party independently and without use of or
reference to any Confidential Information of the Disclosing Party, as shown by
contemporaneous written documents of the Receiving Party.


12.3    Authorized Disclosures. Notwithstanding the obligations set forth in
Section 12.1 (Duty of Confidence), the Receiving Party may disclose Confidential
Information of the Disclosing Party and the terms of this Agreement to the
extent such disclosure is reasonably necessary in the following instances:


(a)    filing or prosecuting of Patents as permitted by this Agreement;


(b)    enforcing the Receiving Party’s rights under this Agreement or performing
the Receiving Party’s obligations under this Agreement;


(c)    in Regulatory Documentation for Licensed Products that such Party has the
right to file under this Agreement;


(d)
prosecuting or defending litigation as permitted by this Agreement;



(e)    by Benitec to Third Party licensor counterparties to Existing Agreements
to satisfy Benitec’s obligations under such Existing Agreements, marked as
confidential;


[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
59



--------------------------------------------------------------------------------






(f)    to the Receiving Party’s directors, Affiliates, actual or potential
Sublicensees (in the case of Axovant), commercial partners, independent
contractors, consultants, attorneys, independent accountants or financial
advisors who, in each case, have a need to know such Confidential Information in
order for the Receiving Party to exercise its rights or fulfill its obligations
under this Agreement, provided that, in each case, that any such person agrees
to be bound written terms, or legally enforceable obligations, of
confidentiality and non-use consistent with the terms hereof (or, in the case of
the Receiving Party’s attorneys and independent accountants, such person is
obligated by applicable professional or ethical obligations) and that are at
least as restrictive as those set forth in this ARTICLE XII (Confidentiality;
Publication);


(g)    to actual or potential investors, investment bankers, lenders, other
financing sources or acquirors (and attorneys and independent accountants
thereof) in connection with potential investment, acquisition, collaboration,
merger, public offering, due diligence or similar investigations by such Third
Parties or in confidential financing documents, provided that, in each case,
that any such Third Party agrees to be bound by written terms, or legally
enforceable obligations, of confidentiality and non-use consistent with the
terms hereof (or, in the case of the Receiving Party’s attorneys and independent
accountants, such Third Party is obligated by applicable professional or ethical
obligations) that are no less stringent than those contained in this Agreement
(except to the extent that a shorter confidentiality period is customary in the
industry); and


(h)    such disclosure is required by court order, judicial or administrative
process or Applicable Law, provided that in such event the Receiving Party shall
promptly inform the Disclosing Party of such required disclosure and provide the
Disclosing Party an opportunity to challenge or limit the disclosure
obligations. Confidential Information that is disclosed as required by court
order, judicial or administrative process or Applicable Law shall remain
otherwise subject to the confidentiality and non-use provisions of this ARTICLE
XII (Confidentiality; Publication), and the Receiving Party shall take all steps
reasonably necessary, including seeking of confidential treatment or a
protective order, to ensure the continued confidential treatment of such
Confidential Information; provided, that to the extent practicable, the
Receiving Party provides prior written notice of such intended disclosure to the
Disclosing Party and assists the Disclosing Party in its reasonable and lawful
efforts to avoid or minimize the degree of such disclosure.


12.4    Publication. Benitec shall not publish nor otherwise publicly disclose
any data or results regarding any Compound or Licensed Product without the prior
written consent of Axovant. Benitec represents and warrants that it does not
have any data, results, or publications relating to any Compound or Licensed
Product currently under review that may be published or otherwise disclosed
after the Effective Date. Prior to publishing a peer reviewed manuscript
disclosing the results of studies carried out under this Agreement, Axovant
shall use Commercially Reasonable Efforts to provide Benitec with an opportunity
to review any such publication that relates to any Compound or Licensed Product
prior to its intended submission for publication.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
60



--------------------------------------------------------------------------------




12.5    Publicity; Use of Names. No disclosure of the existence, or the terms,
of this Agreement may be made by either Party or its Affiliates, and neither
Party shall use the name, trademark, trade name or logo of the other Party, its
Affiliates or their respective employees in any publicity, promotion, news
release or disclosure relating to this Agreement or its subject matter, without
the prior express written permission of the other Party, except as set forth in
Section 12.7 (Disclosure to the SEC) or as otherwise may be required by law.
Notwithstanding the above, each Party and its Affiliates may disclose on its
website and in its promotional materials that the other Party is a development
partner of such Party for the Licensed Products and may use the other Party’s
name and logo in conjunction with such disclosure.


12.6    Prior Confidentiality Agreement. As of the Effective Date, the terms of
this ARTICLE XII (Confidentiality; Publication) shall supersede any prior
non-disclosure, secrecy or confidentiality agreement between the Parties (or
their Affiliates) relating to the subject of this Agreement, including the
Confidentiality Agreement. Any information disclosed pursuant to any such prior
agreement shall be deemed Confidential Information for purposes of this
Agreement.



12.7
Disclosure to the SEC.




(a)    A Party may disclose this Agreement and its terms, and material
developments or material information generated under this Agreement, in
securities filings with the U.S. Securities and Exchange Commission (“SEC”) (or
equivalent foreign agency, such as the Australian Securities Exchange or the
Australian Securities and Investments Commission) to the extent required by law
after complying with the procedure set forth in this Section 12.7 (Disclosure to
the SEC). In such event, the Party seeking to make such disclosure will prepare
a draft confidential treatment request and proposed redacted version of this
Agreement to request confidential treatment for this Agreement, and the other
Party agrees to promptly (and in any event, no more than [***] after receipt of
such confidential treatment request and proposed redactions) give its input in a
reasonable manner in order to allow the Party seeking disclosure to file its
request within the timelines prescribed by applicable SEC regulations. The Party
seeking such disclosure shall exercise Commercially Reasonable Efforts to obtain
confidential treatment of this Agreement from the SEC as represented by the
redacted version reviewed by the other Party.


(b)    Further, each Party acknowledges that the other Party may be legally
required, or may be required by the listing rules of any exchange on which the
other Party’s or its Affiliate’s securities are traded, to make public
disclosures (including in filings with the SEC or other agency) of certain
material developments or material information generated under this Agreement and
agrees that each Party may make such disclosures as required by law or such
listing rules, provided that the Party seeking such disclosure shall provide the
other Party with a copy of the proposed text of such disclosure sufficiently in
advance of the scheduled release to afford such other Party a reasonable
opportunity to review and comment thereon.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
61



--------------------------------------------------------------------------------




12.8
Press Releases.



(a)    The Parties shall cooperate to issue a mutually agreeable press releases
announcing the entering into this Agreement. Thereafter, if either Party desires
to issue a press release or make a public announcement concerning the material
terms of this Agreement or the Development or Commercialization of the Licensed
Product under this Agreement, such as the achievement of Regulatory Approvals of
the Licensed Product, such Party shall provide the other Party with the proposed
text of such announcement [***] in advance of such announcement for prior review
and approval by such other Party. No Party shall issue a press release or other
public announcement relating to this Agreement without the other Party’s prior
written consent, except as permitted pursuant to Sections 12.4 (Publication),
12.7 (Disclosure to SEC) and 12.8 (Press Release).


(b)    The Parties agree that after a public disclosure has been made or a press
release or other public announcement has been issued in compliance with this
Agreement, each Party may make subsequent public disclosures or issue press
releases or other public announcements disclosing the same content without
having to obtain the other Party’s prior consent and approval.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
62



--------------------------------------------------------------------------------





12.9    Reporting of Financial Information. From and after the Effective Date,
to the extent required by the SEC in connection with a Party or an Affiliate of
a Party registering securities in a public offering (the applicable Party, a
“Reporting Party”), the other Party (the “Other Party”) shall (a) cooperate with
the Reporting Party or its Affiliates and their respective accountants and
auditors by providing access to information, books, and records related to the
Licensed Products as the Reporting Party may reasonably request in connection
with the preparation by the Reporting Party or its Affiliates of historical and
pro forma financial statements related to the Licensed Products as may be
required to be included in any filing made by the Reporting Party or any of its
Affiliates under the Securities Act of 1933, as amended, or the Securities
Exchange Act of 1934, as amended, and the regulations promulgated thereunder,
including Regulation S-X and (b) without limiting the foregoing, shall provide
the Reporting Party with such information as is required for the Reporting Party
or its Affiliates to prepare audited “carve out” financial statements related to
the Licensed Products, for the two (2) Fiscal Years prior to the Effective Date
(or such shorter period as agreed to by the Reporting Party) and information
requested by the Reporting Party and reasonably necessary to prepare any
applicable pro forma financial information required to be filed by the Reporting
Party with the SEC. Such cooperation shall include, as applicable, (i) the
signing of management representation letters to the extent required in
connection with any such audit performed by the Reporting Party’s auditors, (ii)
providing the Reporting Party or its Affiliates and their respective accountants
and auditors with access to management representation letters provided by the
Other Party to such Other Party’s accountants and auditors, and (iii) causing
the Other Party’s accountants, auditors, and counsel to cooperate with the
Reporting Party or its Affiliates and its accountants, auditors, and counsel in
connection with the preparation and audit of any financial information to be
provided under this Section 12.9 (Reporting of Financial Information). If the
Other Party is required to provide the Reporting Party with the audited
financial statements contemplated hereunder, the selection of an external audit
firm will be at the discretion of the Other Party. Such financial statements
shall be derived from the Other Party’s historical financial statements, and
accurately present in all material respects the financial position of the
Licensed Products as of the dates thereof. the Other Party hereby consents to
the inclusion or incorporation by reference of any financial statements provided
to the Reporting Party under this Section 12.9 (Reporting of Financial
Information) in any filing by the Reporting Party or its Affiliates with the SEC
and, upon request therefor of the Reporting Party, agrees to request that any
auditor of the Other Party that audits any financial statements provided to the
Reporting Party or its Affiliates under this Section 12.9 (Reporting of
Financial Information) consent to the inclusion or incorporation by reference of
its audit opinion with respect to such financial statements in any filing by the
Reporting Party or its Affiliates with the SEC.


ARTICLE XIII
TERM AND TERMINATION




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
63



--------------------------------------------------------------------------------





13.1 Term. Unless earlier terminated as permitted by this Agreement, the term of
this Agreement shall commence upon the Effective Date and continue in full force
and effect, on a Licensed Product-by-Licensed Product basis, until (a) with
respect to BB-301 Products, the expiration of the payments required by Axovant
pursuant to Section 8.4 (Profit-Based Royalties for BB-301 Products) (i.e.,
until the occurrence of a Buy-Out Closing) in accordance with Section 1.3 of
Exhibit B (Expiration and Buyout), and (b) with respect to Collaboration
Products, the expiration of the Royalty Term for such Collaboration Product in
the Territory (the “Term”). Upon the expiration (but not early termination) of
the Term for any such Licensed Product, the licenses granted to Axovant shall
continue in effect, as an exclusive, fully paid-up, royalty-free, transferable,
perpetual and irrevocable, with the right to grant Sublicenses through multiple
tiers, with respect to such Licensed Product in the Field in the Territory.


13.2    Termination.



(a)    Termination by Axovant for Convenience. At any time, Axovant may
terminate this Agreement, at its sole discretion and for any reason or no
reason, (1) in its entirety, (2) solely with respect to BB-301 Products or (3)
solely with respect to one or more Collaboration Programs, in each case by
providing written notice of termination to Benitec, which notice includes an
effective date of termination at least:


(i)[***] after the date of the notice if the notice is given before the
Regulatory Approval of any Licensed Product (with respect to a termination under
subclause (a)(1)), any BB-301 Product (with respect to a termination under
subclause (a)(2)) or any Collaboration Product from the terminated Collaboration
Program (with respect to a termination under subclause (a)(3)); or


(ii)[***] after the date of the notice if the notice is given after the
Regulatory Approval of any Licensed Product (with respect to a termination under
subclause (a)(1)), any BB-301 Product (with respect to a termination under
subclause (a)(2)) or any Collaboration Product from the terminated Collaboration
Program (with respect to a termination under subclause (a)(3)).


[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
64



--------------------------------------------------------------------------------





(b)    Termination for Cause. If either Party believes that the other is in
material breach of its obligations hereunder, then the non-breaching Party may
deliver notice of such breach to the other Party. The allegedly breaching Party
shall have [***] (or [***] in the case of any payment breach) to cure such
breach from the receipt of the notice; provided that, if such breach is capable
of being cured but cannot be cured within such [***], the breaching Party may
cure such breach during an additional period as is reasonable in the
circumstances by initiating actions to cure such breach during such [***] period
and using Commercially Reasonable Efforts to pursue such actions, provided that
such additional cure period shall be capped at an additional [***]. If the
allegedly breaching Party fails to cure that breach within the applicable period
set forth above, then the Party originally delivering the notice of breach may
terminate this Agreement on written notice of termination. Axovant’s failure to
use Commercially Reasonable Efforts as required by Section 4.2 (Development
Diligence) or Section 7.2 (Commercial Diligence) shall be deemed a material
breach by Axovant of this Agreement with respect to BB-301 or the applicable
Collaboration Program (as applicable). Any right to terminate this Agreement
under this Section 13.2(b) (Termination for Cause) shall be stayed and the
applicable cure period tolled if, during such cure period, the Party alleged to
have been in material breach shall have initiated dispute resolution in
accordance with Section 14.9 (Dispute Resolution) with respect to the alleged
breach, which stay and tolling shall continue until such dispute has been
resolved in accordance with Section 14.9 (Dispute Resolution). If a Party is
determined to be in material breach of this Agreement, the other Party may
terminate this Agreement if the breaching Party fails to cure the breach within
[***] after the conclusion of the dispute resolution procedure (and such
termination shall then be effective upon written notification from the notifying
Party to the breaching Party). For clarity, if such material breach relates
solely to BB-301 Products, the non-breaching Party shall have the right to
terminate this Agreement solely with respect to BB-301 Products, and if such
material breach relates solely to one or more Collaboration Programs, the
non-breaching Party shall have the right to terminate this Agreement solely with
respect to such Collaboration Programs.



(c)    Termination for Bankruptcy. This Agreement may be terminated at any time
during the Term by either Party upon the other Party’s filing or institution of
bankruptcy, reorganization, liquidation or receivership proceedings, or upon an
assignment of a substantial portion of the assets for the benefit of creditors
by the other Party (each, an “Insolvency Event”); provided, however, that in the
case of any involuntary bankruptcy proceeding such right to terminate shall only
become effective if the Party consents to the involuntary bankruptcy or such
proceeding is not dismissed within [***] after the filing thereof.


13.3
Effect of Termination.



(a)    Upon termination of this Agreement by either Party pursuant to Section
13.2(a) (Termination by Axovant for Convenience); Section 13.2(b) (Termination
for Cause), or Section 13.2(c) (Termination for Bankruptcy), the following
consequences shall apply and shall be effective as of the effective date of such
termination, provided that if such termination is only with respect to BB-301
Products or one or more Collaboration Programs, then such consequences shall
only apply with respect to such BB-301 Products or Collaboration Program:


(i)    Axovant’s licenses under Section 2.1 (Licenses to Axovant) shall
terminate;
(ii)    Benitec shall not have any obligations under Section 2.6 (Exclusivity)
with respect to the relevant Collaboration Target and/or PABPN1, as applicable.


[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
65



--------------------------------------------------------------------------------






(iii)    Any Benitec Know-How that is solely related to any Compound(s) to which
the termination applies shall no longer be considered the Confidential
Information of Axovant and shall, as of the effective date of termination be the
Confidential Information of Benitec.


(iv)    Axovant shall return to Benitec or destroy, at Benitec’s election, all
Confidential Information of Benitec, including all copies thereof and all
materials, substances and compositions delivered or provided by Benitec to
Axovant; provided, however, that Axovant may keep one copy of such Confidential
Information in its legal files solely for the purpose of enabling it to comply
with the provisions of this Agreement, and Axovant shall not be required to
remove such Confidential Information from its back-up or archive electronic
records, including its electronic laboratory notebook and laboratory information
management systems; and


(v)    Benitec shall be solely responsible for all, but shall not be obligated
to conduct any, future Development, manufacture and Commercialization of
Compounds and Licensed Products in the Field, at its sole cost and expense.



(b)    Upon termination of this Agreement by Axovant pursuant to Section 13.2(a)
(Termination by Axovant for Convenience) or by Benitec pursuant to Section
13.2(b) (Termination for Cause) or Section 13.2(c) (Termination for Bankruptcy),
the following consequences shall apply and shall be effective as of the
effective date of such termination:


(i)    Axovant hereby grants to Benitec, effective only upon such termination, a
non-exclusive, worldwide, fully paid-up, perpetual and irrevocable license, with
the right to grant sublicenses through multiple tiers, under the Axovant
Technology (including Axovant’s interest in the applicable Collaboration IP) to
research, Develop, make, have made, use, distribute, sell, offer for sale, have
sold, import, export, and otherwise Commercialize Compounds and Licensed
Products in the Field. For clarity, Benitec shall, following such termination,
be solely responsible for the payment of any monies payable to a Third Party
licensor of Axovant or its Affiliates for rights to intellectual property
included in Axovant Technology based upon the Development, manufacture and
Commercialization of Compounds and Licensed Products in the Field by Benitec,
its Affiliates or licensees, which payments shall be made on a pro rata basis
reasonably agreed by the Parties taking into account the value of the Third
Party license to Axovant with respect to compounds and products other than the
Compounds and Licensed Products hereunder, which pro rata allocation shall, if
the Parties do not agree, shall be finally determined pursuant to Section 14.10
(Baseball Arbitration).




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
66



--------------------------------------------------------------------------------




(ii)    If requested in writing by Benitec, Axovant shall grant to Benitec,
effective only upon such termination, an exclusive, worldwide, royalty-bearing,
perpetual and irrevocable license, with the right to grant sublicenses through
multiple tiers, under the Axovant Technology (including Axovant’s interest in
the applicable Collaboration IP) to research, Develop, make, have made, use,
distribute, sell, offer for sale, have sold, import, export, and otherwise
Commercialize Compounds and Licensed Products in the Field. The Parties shall
negotiate the terms of such license in good faith for a period not to exceed
[***], including milestone payments to become due upon the achievement of the
then-remaining development milestone events set forth in Section 8.3(a)
(Development and Regulatory Milestone Payments) and the sales- based milestone
events set forth in Section 8.3(b) (Sales Milestone Payments), together with
royalty payments; if the Parties are unable to agree on the terms and execute a
definitive agreement with respect to the license during such [***] negotiation
period, then they shall have such terms determined pursuant to Section 14.10
(Baseball Arbitration).


(iii)    Axovant shall assign to Benitec all Regulatory Documentation, all
Regulatory Approvals and any other licenses or permits issued by any
Governmental Authorities that are necessary for the Development, manufacture or
Commercialization of any Compound and Licensed Product, to the extent solely
related to the relevant Compound and/or Licensed Product;


(iv)    Axovant shall use Commercially Reasonable Efforts to provide to Benitec
or its designees all assistance reasonably necessary to assist Benitec in
transitioning to Benitec or its designee all aspects of the Parties’
relationship hereunder, including all work in progress and including by
disclosing to Benitec all Axovant Know-How to the extent not already known to
Benitec that is reasonably useful for Benitec to Develop, manufacture and
Commercialize Compounds and Licensed Products in the Field; in addition, Axovant
shall, at Benitec’s request, provide reasonable technical assistance and
transfer all Axovant Know-How necessary to manufacture Compounds and Licensed
Products to Benitec or its designee, and Benitec shall reimburse Axovant for its
reasonable expenses associated with such technical assistance and the transfer
of Axovant Know-How including to all employee expenses of Axovant;


(v)    Axovant shall, at Benitec’s request and election, use Commercially
Reasonable Efforts to facilitate negotiations between Benitec and Axovant’s
Third Party providers of clinical research, manufacturing, health plan coverage,
marketing sales or distribution services, including, without limitation, with
respect to group purchasing arrangements and pharmacy benefit management;


(vi)    Axovant shall, and hereby does, effective on such termination, assign to
Benitec all of Axovant’s and its Affiliates’ right, title and interest in and to
any and all trademarks (including the Marks) used by Axovant and its Affiliates
in the Territory in connection with its Development, manufacture or
Commercialization of Licensed Products (excluding any such trademarks that
include, in whole or part, any corporate name or logo of Axovant or its
Affiliates), including all goodwill therein; and




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
67



--------------------------------------------------------------------------------




(vii)    At Benitec’s reasonable request, and without further compensation other
than reimbursement of Axovant’s reasonable, documented out-of-pocket costs
directly incurred in connection therewith, Axovant will undertake, and will use
Commercially Reasonable Efforts to cause its subcontractors to undertake, all
further actions reasonably required to perfect Benitec’s right, title and
interest in and to, and quiet enjoyment of, all of the items set forth in
Sections 13.3(b)(iii) and (vi) (Effect of Termination) (including the execution
of such instruments, assignments and documents as may be necessary to effect,
evidence, register and record such assignment).


13.4    Survival. Expiration or termination of this Agreement shall not relieve
the Parties of any obligation accruing prior to such expiration or termination,
nor shall expiration or any termination of this Agreement preclude either Party
from pursuing all rights and remedies it may have under this Agreement, at law
or in equity, with respect to breach of this Agreement. Without limiting the
foregoing, the following Sections and Articles of this Agreement will survive
termination or expiration for any reason: ARTICLE I (to the extent definitions
are used in the following Sections or portions thereof), Section 2.2 (with
respect to responsibility for sublicensees); Section 2.7; Section 3.4(b) (with
respect to responsibility for sublicensees); Section 4.5 (with respect to
responsibility); Section 5.3 (only in the case of expiration); Section 8.10 (for
the time periods therein); Section 8.11; Section 9.1 (for Data and Inventions
generated or otherwise made during the Term); Section 10.6; Sections 11.1 –
11.6; ARTICLE XII (other than Section 12.4 and Section 12.8) (including the
Sections referenced therein, if applicable); Section 13.3; Section 13.4; Section
13.5; Section 14.1; Section 14.3 - Section 14.5; and Section 14.7 – Section
14.18. In addition, the applicable provisions of ARTICLE II, ARTICLE III,
ARTICLE IV, ARTICLE VI, and ARTICLE VIII, whether or not identified in the
above, will survive, in each case, solely to the extent required to make final
reimbursements, reconciliations or other payments or any other costs and
expenses incurred or accrued prior to the date of termination or expiration and
payable under the terms of this Agreement. If this Agreement is terminated with
respect to a given Collaboration Program, but not in its entirety, then
following such termination the foregoing provisions of this Agreement shall
remain in effect with respect to the terminated Collaboration Program (to the
extent they would survive and apply in the event the Agreement expires or is
terminated in its entirety or as otherwise necessary for the Parties to exercise
their rights with respect thereto) and all provisions not surviving in
accordance with the foregoing shall terminate with respect to the terminated
Collaboration Program, as applicable, upon the effective date of termination
thereof.


13.5    Termination Not Sole Remedy. Termination is not the sole remedy under
this Agreement and, whether or not termination is effected and notwithstanding
anything contained in this Agreement to the contrary, all other remedies will
remain available except as agreed to otherwise herein.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
68



--------------------------------------------------------------------------------




ARTICLE XIV
GENERAL PROVISIONS


14.1    Governing Law; Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without reference to any
rules of conflict of laws with the exception of sections 5-1401 and 5-1402 of
New York General Obligations Law. Subject to Section 14.9 (Dispute Resolution),
each Party hereto (a) hereby irrevocably submits to the exclusive jurisdiction
of the United States District Court for the Southern District of New York, for
the purposes of any suit, action or other proceeding arising out of this
Agreement; (b) agrees to commence any such action, suit or proceeding in the
United States District Court for the Southern District of New York or, if such
suit, action or other proceeding may not be brought in such court for
jurisdictional reasons, in the Supreme Court of the State of New York, New York
County; and (c) hereby irrevocably and unconditionally waives any objection to
the laying of any such suit, action or other proceeding in such courts and
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.



14.2
Assignment.



(a)    Except as expressly provided hereunder, neither this Agreement nor any
rights or obligations hereunder may be assigned or otherwise transferred by
either Party without the prior written consent of the other Party (which consent
shall not be unreasonably conditioned, withheld, or delayed); provided, however,
that either Party may assign or otherwise transfer this Agreement and its rights
and obligations hereunder without the other Party’s consent: (i) in connection
with the transfer or sale of all or substantially all of the business or assets
of such Party to which this Agreement relates to a Third Party, whether by
merger, consolidation, divesture, restructure, sale of stock, sale of assets or
otherwise; provided that in the event of any such transaction (whether this
Agreement is actually assigned or is assumed by the acquiring party by operation
of law (e.g., in the context of a reverse triangular merger)), intellectual
property rights of the acquiring party to such transaction (if other than one of
the Parties to this Agreement) and its Affiliates existing prior to the
transaction shall not be included in the technology licensed hereunder (a “Sale
Transaction”); or (ii) to an Affiliate, provided that the assigning Party shall
ensure that the assignee assumes the rights and obligations under this
Agreement, or it shall remain liable and responsible to the non-assigning Party
hereto for the performance and observance of all such duties and obligations by
such Affiliate. The rights and obligations of the Parties under this Agreement
shall be binding upon and inure to the benefit of the successors and permitted
assigns of the Parties, and the name of a Party appearing herein will be deemed
to include the name of such Party’s successors and permitted assigns to the
extent necessary to carry out the intent of this section. Any assignment not in
accordance with this Section 14.2 (Assignment) shall be null and void.


(b)    In the event of (a) a Sale Transaction by a Party, or (b) the acquisition
by a Party of all or substantially all of the business of a Third Party
(together with any entities that were Affiliates of such Third Party immediately
prior to such acquisition, an “Acquiree”), whether by merger, consolidation,
divestiture, restructure, sale of stock, sale of assets or otherwise (an
“Acquisition”), intellectual property rights of the acquiring party in a Sales
Transaction or the Acquiree, if other than one of the Parties to this Agreement
(together with any entities that were Affiliates of such Acquiree, as
applicable), in each case existing prior to such transaction shall not be
included in the technology licensed hereunder or otherwise subject to this
Agreement.


[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
69



--------------------------------------------------------------------------------






14.3    Entire Agreement; Modification. This Agreement is both a final
expression of the Parties’ agreement and a complete and exclusive statement with
respect to all of its terms. This Agreement supersedes all prior and
contemporaneous agreements and communications, whether oral, written or
otherwise, concerning any and all matters contained herein, including the
Confidentiality Agreement and for clarity, the confidential and proprietary
information exchanged thereunder shall be treated as Confidential Information
under this Agreement. This Agreement may only be modified or supplemented in a
writing expressly stated for such purpose and signed by the Parties to this
Agreement.


14.4    Relationship Between the Parties. The Parties’ relationship with one
another, as established by this Agreement, is solely that of independent
contractors. This Agreement does not create any partnership, joint venture or
similar business relationship between the Parties. Neither Party is a legal
representative of the other Party. Neither Party can assume or create any
obligation, representation, warranty or guarantee, express or implied, on behalf
of the other Party for any purpose whatsoever.


14.5    Non-Waiver. The failure of a Party to insist upon strict performance of
any provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a Party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such Party.


14.6    Force Majeure. Neither Party shall be held liable to the other Party nor
be deemed to have defaulted under or breached this Agreement for failure or
delay in performing any obligation under this Agreement (excluding payment
obligations) to the extent such failure or delay is caused by or results from
causes beyond the reasonable control of the affected Party, potentially
including embargoes, war, acts of war (whether war be declared or not), acts of
terrorism, insurrections, riots, civil commotions, strikes, lockouts or other
labor disturbances, fire, floods, or other acts of God, or acts, omissions or
delays in acting by any Governmental Authority or unavailability of materials
related to the manufacture of Compounds or Licensed Products. The affected Party
shall notify the other Party of such force majeure circumstances as soon as
reasonably practical and shall promptly undertake and continue diligently all
reasonable efforts necessary to cure such force majeure circumstances and to
perform its obligations in spite of the ongoing circumstances.


14.7    Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provisions adversely affects the substantive rights of the
Parties. The Parties shall in such an instance use their best efforts to replace
the invalid, illegal or unenforceable provisions with valid, legal and
enforceable provisions which, insofar as practical, implement the purposes of
this Agreement.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
70



--------------------------------------------------------------------------------




14.8    Notices. Any notice to be given under this Agreement must be in writing
and delivered (a) in person (receipt confirmed in writing), (b) by
internationally recognized overnight courier, with a copy via e-mail with
delivery and return receipts requested and confirmation of delivery thereafter,
either to the Party to be notified at its address(es) given below, or at any
address such Party may designate by prior written notice to the other. Notice
shall be deemed sufficiently given for all purposes upon official confirmation
of receipt by the courier service.


If to Benitec:
Benitec Biopharma
Suite 1201, 99 Mount Street
North Sydney NSW 2060
Australia
Attention: Chief Executive Officer
With a copy to: [***]


If to Axovant:
Axovant Sciences GmbH
Viaduktstrasse 8
4051 Basel, Switzerland
Attention: President and Chief Commercial Officer With a copy to: [***]



14.9
Dispute Resolution



(a)    The Parties shall negotiate in good faith and use reasonable efforts to
settle any dispute, controversy or claim arising from or related to this
Agreement or the breach thereof. Subject to Section 14.9(h) (Dispute
Resolution), in the event the Parties cannot resolve such dispute, controversy
or claim within a period of [***] after notice of a dispute from one Party to
the other, then the matter shall be referred to designated senior executives of
the Parties for resolution by the sending of a Notice of Dispute(s) for
Executive Resolution. The designated senior executives shall endeavor to meet in
person within [***] following transmittal of the Notice of Dispute(s) for
Executive Resolution. The initial designated senior executives shall be the
President of Axovant, and Executive Chairman of Benitec. Each Party shall be
entitled to name substitute senior executives upon written notice to the other
Party.



(b)    Except as expressly set forth in Section 14.9(h) (Dispute Resolution),
if, after going through this procedure, the Parties do not fully settle, and a
Party wishes to pursue the matter, each such dispute, controversy or claim that
is not an Excluded Claim (defined in Section 14.9(g) (Dispute Resolution)) shall
be finally resolved by binding arbitration administered by JAMS pursuant to
JAMS’ Streamlined Arbitration Rules and Procedures then in effect (the “JAMS
Rules”).




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
71



--------------------------------------------------------------------------------





(c)    The arbitration shall be conducted by a panel of three (3) neutral
arbitrators, each of whom shall have significant legal or business experience in
the pharmaceutical industry, and none of whom shall be a current or former
employee or director, or a current significant shareholder, of either Party or
any of their respective Affiliates or any Sublicensee: within [***] after
initiation of arbitration, each Party shall select one (1) person to act as
arbitrator and the two (2) Party-selected arbitrators shall select a third (3rd)
arbitrator within [***] of their appointment. If the arbitrators selected by the
Parties are unable or fail to agree upon the third (3rd) arbitrator, the third
(3rd) arbitrator shall be appointed by JAMS. The place of arbitration shall be
New York, New York, and all proceedings and communications shall be in English.
Within [***] after selection of the third arbitrator, the arbitrators shall
conduct the Preliminary Conference (as defined in the JAMS Rules). In addressing
any of the subjects within the scope of the Preliminary Conference, the
arbitrators shall take into account both the desirability of making discovery
efficient and cost-effective and the needs of the Parties for an understanding
of any legitimate issue raised in the arbitration. The award rendered by the
arbitrators shall be final, binding and non-appealable, and judgment may be
entered upon it in any court of competent jurisdiction.


(d)    Either Party may apply to the arbitrators for interim injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. The arbitrators’ authority to award punitive or any other type of
damages not measured by a Party’s compensatory damages shall be subject to the
limitation set forth in Section 11.5 (Special, Indirect and Other Losses). Each
Party shall bear its own costs and expenses and attorneys’ fees and an equal
share of the arbitrators’ fees and any administrative fees of arbitration.


(e)    Except to the extent necessary to confirm or enforce an award or as may
be required by law, neither Party nor an arbitrator may disclose the existence,
content, or results of an arbitration without the prior written consent of the
other Party. In no event shall an arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred by the applicable New York statute of
limitations.


(f)    The Parties agree that, in the event of a dispute over the nature or
quality of performance under this Agreement, neither Party may terminate this
Agreement until final resolution of the dispute through arbitration or other
judicial determination. The Parties further agree that any payments made
pursuant to this Agreement pending resolution of the dispute shall be refunded
if an arbitrator or court determines that such payments are not due.



(g)    As used in this Section 14.9 (Dispute Resolution), the term “Excluded
Claim” means a dispute, controversy or claim that concerns (i) the construction,
scope, validity, enforceability, inventorship or infringement of a patent,
patent application, trademark or copyright; or (ii) any antitrust, anti-monopoly
or competition law or regulation, whether or not statutory.



(h)    Nothing contained in this Agreement shall deny either Party the right to
seek injunctive or other equitable relief from a court of competent jurisdiction
in the context of a bona fide emergency or prospective irreparable harm, and
such an action may be filed and maintained notwithstanding any ongoing
discussions between the Parties or any ongoing arbitration proceeding. In
addition, either Party may bring an action in a court of competent jurisdiction
to resolve disputes pertaining to the validity, construction, scope,
enforceability, infringement or other violation of Patents or other intellectual
property rights, and no such claim shall be subject to arbitration pursuant to
Sections 14.9(b) (Dispute Resolution) and 14.9(c) (Dispute Resolution).


[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
72



--------------------------------------------------------------------------------







14.10    Baseball Arbitration. This Section 14.10 (Baseball Arbitration) shall
apply to disputes arising under Section 13.3(b) (Effect of Termination) to be
resolved by baseball arbitration. Baseball arbitration will be conducted by one
(1) arbitrator who shall be reasonably acceptable to the Parties and who shall
be appointed in accordance with the JAMS Rules. If the Parties are unable to
select an arbitrator within [***], then the arbitrator shall be appointed in
accordance with the JAMS Rules. Any arbitrator chosen under this Section 14.10
(Baseball Arbitration) shall have significant legal or business experience in
the pharmaceutical industry, and shall not be a current or former employee or
director, or a current or former shareholder of either Party or any of their
respective Affiliates or any Sublicensee. Within [***] after the selection of
the arbitrator, each Party shall submit to the arbitrator and the other Party a
proposed resolution of the dispute that is the subject of the arbitration,
together with any relevant evidence in support thereof (the “Proposals”). Within
[***] after the delivery of the last Proposal to the arbitrator, each Party may
submit a written rebuttal of the other Party’s Proposal and may also amend and
re-submit its original Proposal. The Parties and the arbitrator shall meet
within [***] after the Parties have submitted their final Proposals (and
rebuttals, if any), at which time each Party shall have one (1) hour to argue in
support of its Proposal. The Parties shall not have the right to call any
witnesses in support of their arguments, nor compel any production of documents
or take any discovery from the other Party in preparation for the meeting.
Within [***] after such meeting, the arbitrator shall select one of the final
Proposals so submitted by one of the Parties as the resolution of the dispute,
but may not alter the terms of either final Proposal and may not resolve the
dispute in a manner other than by selection of one of the submitted final
Proposals. If a Party fails to submit a Proposal within the initial [***] time
frame set forth above, the arbitrator shall select the Proposal of the other
Party as the resolution of the dispute.


14.11    Performance by Affiliates. Each Party may perform its obligations and
exercise any rights hereunder directly or indirectly through any of its
Affiliates. Each Party hereby guarantees the performance by its Affiliates of
such Party’s obligations under this Agreement, and shall cause its Affiliates to
comply with the provisions of this Agreement in connection with such
performance. Any breach by a Party’s Affiliate of any of such Party’s
obligations under this Agreement shall be deemed a breach by such Party, and the
other Party may proceed directly against such Party without any obligation to
first proceed against such Party’s Affiliate.


14.12    Headings. The captions to the several Articles, Sections and
subsections hereof are not a part of this Agreement, but are merely for
convenience to assist in locating and reading the several Articles and Sections
hereof.


14.13    Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.


14.14    Business Day Requirements. If any notice or other action or omission is
required to be taken by a Party under this Agreement on a day that is not a
Business Day, then such notice or other action or omission shall be deemed to
require such notice or action or omission to be taken on the next occurring
Business Day.




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
73



--------------------------------------------------------------------------------




14.15    English Language. This Agreement has been prepared in the English
language, and the English language shall control its interpretation. In
addition, all notices required or permitted to be given hereunder, and all
written, electronic, oral or other communications between the Parties regarding
this Agreement shall be in the English language.


14.16    Interpretation. All references in this Agreement to the singular
include the plural where applicable. Unless otherwise specified, references in
this Agreement to any Article include all Sections, subsections and paragraphs
in such Article, and references to any Section include all subsections and
paragraphs in such Section. The word “including” and similar words mean
“including without limitation”. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Section or other subdivision. The word “or” is used in the
conjunctive sense (i.e., “and/or”), unless the context clearly requires
otherwise. All references to days in this Agreement mean calendar days, unless
otherwise specified. Except as otherwise specified herein, references to a
person or entity are also to its permitted successors and assigns.


14.17    Further Assurances. Each Party shall duly execute and deliver or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.


14.18    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK}


[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
74



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have caused this LICENSE AND
COLLABORATION AGREEMENT to be executed and entered into by their duly authorized
representatives as of the Effective Date.




BENITEC BIOPHARMA LIMITED




By:_/s/ Megan Boston    
Name: Megan Boston


Title: Executive Director, Benitec Biopharma Limited




BENITEC BIOPHARMA LIMITED

AXOVANT SCIENCES GMBH




By:_/s/ Sascha Bucher    
Name: Sascha Bucher


Title: Director, Axovant Sciences GmbH









By: /s/Peter Francis        


Name: Peter Francis


Title: Director, Benitec Biopharma Limited




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
75



--------------------------------------------------------------------------------






Exhibits and Schedules:


Exhibit A
Benitec Patents as of the Effective Date

Exhibit B    Profit-Based Royalties
Exhibit C    Scheduled Targets
Exhibit D
[***]

Appendix A    [***]
Exhibit E    Benitec Platform Patents
Exhibit 2.4    Technology Transfer Plan
Exhibit 3.5    [***]
Schedule 10.4(l)    Existing Agreements
Schedule 10.4(m)    Third Party Vendors




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
76



--------------------------------------------------------------------------------








Exhibit A    Benitec Patents as of the Effective Date


[***]




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
77



--------------------------------------------------------------------------------








Exhibit B    Profit-Based Royalties Terms


[***]




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
78



--------------------------------------------------------------------------------








Exhibit C    Scheduled Targets


[***]




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
79



--------------------------------------------------------------------------------








Exhibit D    


[***]






[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
80



--------------------------------------------------------------------------------








Appendix A to Exhibit D


[***]


[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
81



--------------------------------------------------------------------------------








Exhibit E    Benitec Platform Patents


Genetic silencing


[***]


[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
82



--------------------------------------------------------------------------------








Exhibit 2.4    Technology Transfer Plan


[***]




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
83



--------------------------------------------------------------------------------










Exhibit 3.5    


[***]


[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
84



--------------------------------------------------------------------------------










Schedule 10.4(l)    Existing Agreements


*Note: The following is a general summary only. Terms of agreements to be
consulted for confirmation and specific details.*


[***]




[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
85



--------------------------------------------------------------------------------










Schedule 10.4(m)    Third Party Vendors


[***]


[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED
86

